Exhibit 10.2
PLEDGE AGREEMENT
     THIS PLEDGE AGREEMENT (this “Agreement”), made this 29th day of January,
2010, by FOREST CITY RENTAL PROPERTIES CORPORATION, an Ohio corporation
(“Pledgor”), to KEYBANK NATIONAL ASSOCIATION (“KeyBank”), as Agent for itself
and other Banks (the “Banks”) from time to time party to the Credit Agreement
(as hereinafter defined) (KeyBank, in its capacity as Agent, is hereinafter
referred to as “Agent”).
W I T N E S S E T H:
     WHEREAS, Pledgor is an equity holder of various limited liability
companies, partnerships, corporations and other entities from time to time that
are direct Subsidiaries of Pledgor, including, without limitation, each of the
limited liability companies, limited and general partnerships, corporations and
other entities described on Exhibit “A” attached hereto and made a part hereof
(all such limited liability companies, partnerships, corporations and other
entities that are direct Subsidiaries of Pledgor are hereinafter referred to
collectively as the “Companies” and individually as a “Company”); and
     WHEREAS, Exhibit “B” attached hereto and made a part hereof sets forth
certain information as to the Property Owing Entities owned directly or
indirectly by each Company; and
     WHEREAS, the Companies are governed by certain agreements and other
organizational documents (as amended from time to time, collectively, the
“Organizational Agreements”); and
     WHEREAS, Pledgor, KeyBank, as Administrative Agent, PNC Bank, National
Association, as Syndication Agent, Bank of America, N.A., as Documentation
Agent, and the banks which are now or hereafter a party thereto have entered
into that certain Second Amended and Restated Credit Agreement dated of even
date herewith (as the same may be varied, extended, supplemented, consolidated,
amended, replaced, increased, renewed or modified or restated, the “Credit
Agreement”), pursuant to which the Banks have agreed to provide loans and other
extensions of credit to Pledgor in an amount of up to $500,000,000.00
(collectively, the “Loan”), which Loan is evidenced by, among other things,
those certain Notes made by Pledgor to the order of the Banks (such Notes,
together with such other Notes as may be issued pursuant to the Credit
Agreement, as the same may be varied, extended, supplemented, consolidated,
amended, replaced, renewed, modified, increased or restated, are hereinafter
referred to collectively as the “Note”); and
     WHEREAS, Agent and the Banks have required, as a condition to the making of
the Loan to Pledgor, that Pledgor execute this Agreement to secure the
obligations of Pledgor under the Note, the Credit Agreement and certain other
agreements;
     NOW, THEREFORE, for and in consideration of the sum of Ten and No/100
Dollars ($10.00), and other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby
covenant and agree as follows:
     1. Definitions. Capitalized terms used herein that are not otherwise
defined herein shall have the respective meanings set forth in the Credit
Agreement.

 



--------------------------------------------------------------------------------



 



     2. Grant of Security Interest. As security for the payment and performance
by Pledgor of each and all of the indebtedness, liabilities, duties,
responsibilities and obligations, whether such indebtedness, liabilities,
duties, responsibilities and obligations are now existing or are hereafter
created or arising under this Agreement, the Note, the Credit Agreement, and any
and all agreements evidencing, securing or otherwise relating to the obligations
evidenced by the Note or set forth in the Credit Agreement (this Agreement, the
Note, the Credit Agreement and such other agreements, together with any and all
renewals, modifications, consolidations and extensions thereof, are hereinafter
referred to collectively as the “Loan Documents”; and said indebtedness,
liabilities, duties, responsibilities and obligations of Pledgor are hereinafter
referred to collectively as the “Obligations”), Pledgor does hereby assign,
pledge and deliver to Agent, for the benefit of the Banks, and does hereby grant
to the Agent, for the benefit of the Banks, a security interest in, all of
Pledgor’s right, title and interest in and to the following (provided that,
notwithstanding the foregoing, such assignment, pledge and delivery is not so
made, and a security interest is not so granted, for purposes of securing any
guaranty of the Obligations):
          (a) All right, title, interest and claims or rights of Pledgor now or
hereafter acquired as a member, partner, shareholder or other equity holder of
the Companies, specifically including, but without limitation, Pledgor’s
interest as a member, partner, shareholder or other equity holder in the
Companies, the interest of Pledgor in and to the Organizational Agreements of
each of the Companies in which Pledgor is a member, partner, shareholder or
other equity holder, the capital of the Companies, and any rights pertaining
thereto, as such membership or partnership interests or shares of stock or other
equity interests are described on Exhibit “A”, together with any and all other
securities, cash, stock, certificates or other property, warrants, options or
rights in respect of, in addition to or substitution or exchange for any of the
foregoing, or other property at any time and from time to time received or
receivable or otherwise distributed or distributable in respect of or in
exchange for all or any thereof; and
          (b) Any and all profits, proceeds, accounts, income, dividends,
distributions, payments upon dissolution or liquidation of any of the Companies,
proceeds upon a redemption or conversion, return of capital, repayment of loans
by Pledgor to a Company, and payments of any kind or nature whatsoever, now or
hereafter distributable or payable by any of the Companies, or any member,
partner, shareholder or other equity holder of any of the Companies to Pledgor,
by reason of Pledgor’s interest in any of the Companies, or now or hereafter
distributable or payable to Pledgor from any other source by reason of Pledgor
being a member, partner, shareholder or other equity holder in any of the
Companies, or on account of any interest in or claims or rights against any of
the Companies held by Pledgor as a member, partner, shareholder or other equity
holder, as the case may be, of any of the Companies, and any and all proceeds
from any transfer, assignment or pledge of any interest of Pledgor in, or claim
or right against, any of the Companies (regardless of whether such transfer,
assignment or pledge is permitted under the terms hereof or the other Loan
Documents), and all claims, choses in action or things in action or rights as a
creditor now or hereafter arising against any of the Companies; and
          (c) All right, title and interest of Pledgor in and to any shareholder
or similar agreements relating to the Companies or their shareholders or equity
holders; and

2



--------------------------------------------------------------------------------



 



          (d) All accounts, contract rights, deposit accounts, security
entitlements, securities accounts, investment property, money, commercial tort
claims and general intangibles (including, without limitation, payment
intangibles), in each case now or hereafter evidencing, arising from or relating
to, any of the foregoing; and
          (e) All notes or other documents or instruments now or hereafter
evidencing or securing any of the foregoing; and
          (f) All rights of Pledgor to collect and enforce payments
distributable or payable by any of the Companies or any member, partner,
shareholder or other equity holder (or manager acting on their behalf) of any of
the Companies to Pledgor pursuant to the terms of any of the Organizational
Agreements of any Company in which Pledgor is a member, partner, shareholder or
other equity holder, or otherwise; and
          (g) All documents, writings, leases, books, files, records, computer
tapes, programs, ledger books and ledger pages arising from or used in
connection with any of the foregoing; and
          (h) All renewals, extensions, additions, substitutions or replacements
of any of the foregoing; and
          (i) All powers, options, rights, privileges and immunities pertaining
to any of the foregoing; and
          (j) All products and proceeds of any of the foregoing and all cash,
security or other property distributed on account of, or in exchange for or
substitution of, any of the foregoing (including, without limitation, all stock
rights, stock splits, subscription rights, dividends, new certificates and new
securities).
     All of the foregoing described in this Paragraph 2, as limited by the
Collateral Exclusion described below, are hereinafter referred to collectively
as the “Collateral”. The items described in (a) (and (j), to the extent it would
otherwise constitute any item described in (a)), above, as limited by the
Collateral Exclusion described below, are sometimes hereinafter referred to as
the “Equity Interests”, and the items described in (b)-(i) (and (j), to the
extent it would otherwise constitute any item described in (b)-(i)), above, as
limited by the Collateral Exclusion described below, are sometimes hereinafter
referred to collectively as the “Distributions”.
     Notwithstanding the foregoing, no security interest is granted in any of
the foregoing items described in (a)-(j) above if and to the extent the grant of
such security interest shall constitute, result in or give rise to (i) a breach
or violation of, or default under, the terms of any project level loan
documentation or permitted mezzanine financing documentation (regardless of
whether Pledgor or any Company is a party to such agreement or contract)
relating to or governing indebtedness to which such Company, or such other
Subsidiary of Pledgor in which such Company owns a direct or indirect interest,
is a party (either as borrower or guarantor or in any other capacity) (the
“Project/Mezzanine Loan Documentation”), or the termination thereof or (ii) a
breach or violation of, or default under, the terms of any organizational
documents (including, without limitation, the Organizational Agreements)
governing such Company or Subsidiary (the “Organizational Documentation”) or the
termination thereof, which Organizational Documentation contain any provision
that would prohibit or limit the creation of

3



--------------------------------------------------------------------------------



 



a Lien on any such item in favor of Agent and is required by any
Project/Mezzanine Loan Documentation or is in favor of a third party joint
venture partner relating to a particular project or investment (the limitations
contained in clauses (i) and (ii) of this paragraph, subject to the following
provisos, the “Collateral Exclusion”); provided, however, that the limitations
on the grant of a security interest in any potential Collateral set forth in
this paragraph shall not be effective (1) to the extent any prohibition on the
creation of a security interest in any accounts or general intangibles, whether
by contract, law, or pursuant to the terms of a purchase money lien, would be
rendered invalid pursuant to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409(a)
of the Uniform Commercial Code as enacted in the State of Ohio (the “UCC”) or
(2) upon the termination of such prohibition (howsoever occurring).
     3. Obligations Secured. This Agreement secures the payment and performance
by Pledgor of the Obligations.
     4. [Reserved].
     5. Warranties and Covenants. Pledgor does hereby warrant and represent to,
and covenant and agree with Agent and the Banks, as follows:
          (a) All material duties, obligations and responsibilities required to
be performed by Pledgor or any Company (interests in which are included in the
Collateral) as of the date hereof under any of the Organizational Agreements of
any such Company in which Pledgor or such Company is a member, partner,
shareholder or other equity holder have been performed in all material respects,
and no default or condition which with the passage of time or the giving of
notice, or both, would constitute a default exists under any of such
Organizational Agreements that would have a Material Adverse Effect.
          (b) The Organizational Agreements of the Companies pledged as
Collateral have been duly authorized, executed and delivered by Pledgor, as
applicable and each of such Organizational Agreements are in full force and
effect and are enforceable in accordance with their respective terms except to
the extent permitted by Section 8.02 of the Credit Agreement. Upon the
occurrence and during the continuance of a Material Possible Default or an Event
of Default, Pledgor shall not modify, amend, cancel, release, surrender,
terminate or permit the modification, amendment, cancellation, release,
surrender or termination of, any of such Organizational Agreements, or dissolve,
liquidate or permit the expiration of any of such Organizational Agreements or
the termination or cancellation thereof, without in each instance the prior
written consent of Agent.
          (c) Other than as permitted under the Credit Agreement or the Guaranty
(which permission shall be deemed revoked for purposes of this clause (c) for so
long as an Event of Default has occurred and is continuing), Pledgor is and
shall remain the sole lawful, beneficial and record owner of the Collateral, and
has hereby granted a security interest to Agent, for the benefit of the Banks,
free and clear of all liens, restrictions, claims, Adverse Claims (as defined
below), pledges, encumbrances, charges, rights of third parties and rights of
set off or recoupment whatsoever (other than those in favor of Agent hereunder),
and Pledgor has the full and complete right, power and authority to grant a
security interest in the Collateral in favor of Agent, for the benefit of the
Banks, in accordance with the terms and provisions of this Agreement. The term
“Adverse Claims” shall mean, with respect to any item of property, any

4



--------------------------------------------------------------------------------



 



and all claims, liens, security interests, charges, options, rights,
restrictions on transfer or pledge, covenants and encumbrances of any kind
affecting such item of property, including (if applicable) “adverse claims” as
such term is defined in Section 8-102 of the Uniform Commercial Code, other than
the liens and security interests created in favor of Agent pursuant to this
Agreement. The obligations and restrictions contained in this clause (c) shall
not apply to the Collateral upon its release from the lien and security interest
created by this Agreement in accordance with the terms of this Agreement.
          (d) Upon the occurrence and during the continuance of a Material
Possible Default or an Event of Default, Pledgor shall represent to Agent and
the Banks, with respect to any Equity Interests included in the Collateral or
potential Collateral, the extent to which Pledgor has funded the capital
contributions required to be funded by Pledgor pursuant to the applicable
Organizational Agreements relating to the Collateral or any potential Collateral
and, to the extent any such required capital contributions have not been fully
funded, represent to Agent and the Banks the amount of such unfunded capital
contributions and the date(s) by which such unfunded capital contributions were
or are required to be made, for each applicable Company.
          (e) This Agreement, together with the UCC financing statements
delivered to Agent and filed in the requisite jurisdiction(s) referenced in
Section 6(g) below, creates a valid and binding first priority security interest
in the Collateral securing the payment of the Obligations and the performance by
Pledgor of its obligations under this Agreement and under the other Loan
Documents, and all filings (to the extent such filings have been made in the
requisite jurisdiction(s) referenced in Section 6(g) below) and other actions
necessary to perfect such security interests have been duly made and taken.
          (f) Upon the occurrence and during the continuance of a Material
Possible Default or an Event of Default, all original notes and other documents
or instruments evidencing, constituting, guaranteeing or securing Distributions,
or any right to receive such Distributions, shall be promptly endorsed or
assigned to and delivered to Agent for the benefit of the Banks.
          (g) (A) Pledgor’s correct legal name (including, without limitation,
punctuation and spacing) indicated on the public record of Pledgor’s
jurisdiction, mailing address, identity or corporate structure, residence or
chief executive office, jurisdiction of organization, organizational
identification number, and federal tax identification number, are as set forth
on Exhibit “D” attached hereto and by this reference made a part hereof, (B)
Pledgor has been using or operating under said name, identity or corporate
structure without change for the time period set forth on Exhibit “D” attached
hereto, and (C) in order to perfect the pledge and security interests granted
herein against Pledgor, one or more UCC financing statements must be filed with
the Secretary of State of Ohio. Pledgor covenants and agrees that Pledgor shall
not change any of the matters addressed by clauses (A), (B), or (C) of this
paragraph unless it has given Agent at least thirty (30) days prior written
notice of any such change and Pledgor hereby authorizes the filing by Agent or
Agent’s counsel of such additional financing statements or other instruments in
such jurisdictions as Agent may deem necessary or reasonably advisable in its
sole discretion to prevent any filed financing statement from becoming
misleading or the loss of perfection of the security interest therein or lien
thereon which is granted hereby.
          (h) Pledgor agrees to do such further acts and things, and to execute
and deliver such additional conveyances, assignments, agreements, documents,
endorsements,

5



--------------------------------------------------------------------------------



 



assurances and instruments as Agent may reasonably at any time request in
connection with the administration or enforcement of this Agreement or related
to the Collateral or any part thereof to maintain the perfection and priority of
the security interest and lien created hereby and/or in order to better assure
and confirm unto Agent its rights, powers and remedies hereunder; provided that
the foregoing shall not require Pledgor to deliver to Agent (x) any Due
Diligence Materials (as defined below) for purposes of establishing whether and
to what extent the Collateral Exclusion applies to any potential Collateral
prior to the occurrence of a Material Possible Default or an Event of Default or
(y) any document, instrument or agreement that is required to be so delivered
under this Agreement only after the occurrence of a Material Possible Default or
Event of Default. Without limiting the generality of the foregoing, at any time
and from time to time, Pledgor shall, at the reasonable request of Agent (but
only to the extent consistent with the other provisions of this Agreement,
including without limitation, any provision requiring the execution and or
delivery of any document, instrument or agreement only during a Material
Possible Default or an Event of Default), make, execute, acknowledge, and
deliver or authorize the execution and delivery of and where appropriate, cause
to be recorded and/or filed and from time to time thereafter to be re-recorded
and/or refiled at such time in such offices and places as shall be deemed
desirable by Agent all such other and further assignments, security agreements,
financing statements, continuation statements, endorsements, assurances,
certificates and other documents as Agent from time to time may reasonably
require for the better assuring, conveying, assigning and confirming to Agent
the Collateral and the rights intended now or hereafter to be conveyed or
assigned, and for carrying out the intention or facilitating the performance of
the terms of this Agreement. Upon any failure of Pledgor to take any such action
as may be required by this paragraph, Agent may make, execute, record, file,
rerecord and/or refile, acknowledge and deliver any and all such further
assignments, security agreements, financing statements, continuation statements,
endorsements, assurances, instruments, certificates and documents for and in the
name of Pledgor, and Pledgor hereby irrevocably appoints Agent, for the benefit
of the Banks, the Pledgor’s agent and attorney-in-fact with full power of
substitution so to do. This power is coupled with an interest and is
irrevocable.
          (i) Pledgor consents to the admission, upon the occurrence and during
the continuance of an Event of Default, of Agent, for the benefit of the Banks,
or any other purchaser of any of the Equity Interests following a foreclosure
sale or conveyance in lieu thereof as a substitute member, partner, shareholder
or other equity holder, as the case may be, of the applicable Company, with all
of the rights and privileges of a member, partner, shareholder or other equity
holder, as the case may be, under the applicable Organizational Agreement in the
event that Agent, for the benefit of the Banks, exercises its rights under this
Agreement and Agent, for the benefit of the Banks, or such other purchaser
succeeds to ownership of all or any portion of the Equity Interests, without
satisfaction of any conditions or other requirements to such admission set forth
in the Organizational Agreements.
          (j) Pledgor shall, at any time and from time to time following the
occurrence and during the continuance of a Material Possible Default or an Event
of Default, promptly take such steps as Agent may reasonably request for Agent,
for the benefit of the Banks, (i) to obtain an acknowledgment, in form and
substance reasonably satisfactory to Agent, of any bailee having possession of
any of the Collateral, stating that such bailee holds possession of such
Collateral on behalf of Agent for the benefit of the Banks, (ii) to obtain
“control” of any investment property, deposit accounts, letter-of-credit rights,
or electronic chattel paper (as such

6



--------------------------------------------------------------------------------



 



terms are defined by the UCC with corresponding provisions thereof defining what
constitutes “control” for such items of collateral) in each case which are
included as Collateral, with any agreements establishing control to be in form
and substance reasonably satisfactory to Agent, and (iii) to otherwise to insure
the continued perfection and priority of Agent’s security interest hereunder in
any of the Collateral and of the preservation of its rights therein.
          (k) Pledgor hereby authorizes Agent, its counsel or its
representative, at any time and from time to time, to file financing statements,
amendments and continuations that describe or relate to the Collateral or any
portion thereof in such jurisdictions as Agent may deem necessary or desirable
in order to perfect the security interests granted by Pledgor under this
Agreement or any other Loan Document, and such financing statements may contain,
among other items as Agent may deem advisable to include therein, the federal
tax identification number and organizational number of Pledgor; provided that
this clause (k) shall not act as an authorization by Pledgor to the filing of
any financing statement (or amendment to any financing statement) that provides
for a description of collateral without regard to the Collateral Exclusion
unless and until a Material Possible Default or an Event of Default has occurred
and is continuing, and any description of collateral contained in any such
financing statement shall be consistent with the Collateral Exclusion provided
for above, but shall not prohibit the filing of any financing statement that
amends or modifies the description of the Collateral in any such initial
financing statement to the extent such description of Collateral is amended or
modified in connection with any updated information provided pursuant to
Section 7.05(e)(ii) or Section 7.05(i) of the Credit Agreement or
Section 6(i)(A) or (B) of this Agreement.
          (l) The transactions contemplated by this Agreement do not violate and
do not require that any filing, registration or other act be taken with respect
to any and all laws pertaining to the registration or transfer of securities,
including without limitation the Securities Act of 1933, as amended, the
Exchange Act, and any and all rules and regulations promulgated thereunder or
any similar federal, state or local law, rule, regulation or orders
(collectively, the “Applicable Law”) hereafter enacted or analogous in effect,
as the same are amended and in effect from time to time (hereinafter referred to
collectively as the “Securities Laws”). Pledgor shall at all times comply in all
material respects with the Securities Laws as the same pertain to all or any
portion of the Collateral or any of the transactions contemplated by this
Agreement.
          (m) Other than any Collateral which (i) is dealt in or traded on a
securities exchange or in a securities market, (ii) is an “investment company
security” (as defined in Section 8-103(b) of the UCC or the equivalent thereof),
(iii) contains terms that expressly provide that it is a security governed by
Article 8 of the Uniform Commercial Code of any jurisdiction or (iv) is held in
or credited to a securities account, in each case as of the date of this
Agreement or delivered to Pledgor after the date hereof in connection with any
settlement of a bankruptcy claim against a tenant or, as to the characteristics
identified under items (iii) or (iv) of this clause (m), as may be required in
connection with the consummation of a permitted financing, Pledgor shall not
permit any Collateral to possess any of the foregoing characteristics without
the prior written consent of Agent. Other than Collateral that may be
represented by a certificate as of the date of this Agreement or that represents
Equity Interests in a corporation, or as may be required in connection with the
consummation of a permitted financing, Pledgor shall not permit any Collateral
to be represented by a certificate without the prior written consent of Agent,
and to the extent any Collateral is or becomes to be so represented by a
certificate, Pledgor shall (to the extent not required to be delivered to any
other Person in connection with

7



--------------------------------------------------------------------------------



 



any such permitted financing) hold such certificates as bailee for the benefit
of the Agent and the Banks and upon the occurrence of a Material Possible
Default or an Event of Default deliver such certificates to Agent as otherwise
required by this Agreement.
     6. General Covenants. Pledgor covenants and agrees that, so long as this
Agreement is continuing:
          (a) Subject to Section 6(i) below, Pledgor shall not, without the
prior written consent of Agent, which consent may be withheld by Agent in its
sole and absolute discretion, directly or indirectly or by operation of law,
transfer, assign, pledge, convey, option, mortgage, hypothecate or encumber any
of the Collateral, other than pursuant to a transaction permitted under the
Credit Agreement or the Guaranty.
          (b) Pledgor shall at all times defend the Collateral against all
claims and demands of all persons at any time claiming any interest in the
Collateral adverse to Agent’s interest in the Collateral as granted hereunder.
          (c) Pledgor shall perform all of its material duties, responsibilities
and obligations (x) under each of the Organizational Agreements of each Company
the Equity Interests in which and the Distributions in respect of which are
pledged as Collateral (a “Pledged Company”) and of which Pledgor is a member,
partner, shareholder or other equity holder and (y) with respect to the
Collateral, and Pledgor shall cause each other Pledged Company which owns an
interest in any other Pledged Company to perform all of its material duties,
responsibilities and obligations under each of the Organizational Agreements of
the applicable Company of which such Company is a member, partner, shareholder
or other equity holder; provided that Pledgor and any such Company shall not be
required to perform any such duties, responsibilities or obligations under any
joint venture agreement with an unrelated third party to the extent the
performance of same by Pledgor or such Company shall be contested in good faith
and by appropriate proceedings, except to the extent maintaining such contest
could reasonably be expected to result in a loss or forfeiture of all or any
part of the Collateral or potential Collateral.
          (d) Upon the occurrence and during the continuance of a Material
Possible Default or an Event of Default, Pledgor shall, at the request of Agent,
promptly take such actions as Agent may reasonably require to enforce or cause
to be enforced the terms of any of the Organizational Agreements of any Pledged
Company in which Pledgor has an ownership interest or any other contract,
agreement or instrument included in, giving rise to, creating, establishing,
evidencing or relating to the Collateral or to collect or enforce any claim for
payment or other right or privilege assigned to Agent, for the benefit of the
Banks, hereunder.
          (e) If any amounts are due Pledgor from any of the Pledged Companies
to Pledgor, including, without limitation, any amounts in respect of
Distributions payable to Pledgor in the future, and the obligations to pay or
repay such amount is to be evidenced by a separate document or instrument, then
as evidence of such obligations, Pledgor shall, upon the occurrence and during
the continuance of a Material Possible Default or an Event of Default, cause
such Company to issue to Pledgor, as the evidence of any such obligations of
such Company to pay Distributions to Pledgor in the future, a promissory note,
which note shall (i) at the request of Agent, bear the legend attached hereto as
Exhibit “C” and provide that all

8



--------------------------------------------------------------------------------



 



payments due under such promissory note are to be paid and applied as provided
in this Agreement until the Obligations are paid in full and Agent and the Banks
have no further obligation to make any advances or other extensions of credit
under the Credit Agreement, or until this Agreement is otherwise terminated as
provided herein and (ii) be delivered to Agent as required by Section 5(g) of
this Agreement. No other evidence of such obligations shall be executed by such
Company to Pledgor.
          (f) Upon the occurrence and during the continuance of any Material
Possible Default or Event of Default, Pledgor shall, immediately upon receipt,
forward to Agent duplicate copies of any and all notices of default under any of
the Organizational Agreements of any Pledged Company in which Pledgor is a
member, partner, shareholder or other equity holder or of any failure by Pledgor
to perform any obligation under any of such Organizational Agreements.
          (g) Upon the occurrence and during the continuance of any Material
Possible Default or Event of Default, Pledgor shall promptly deliver to Agent
(i) such documents and reports respecting the Collateral or potential Collateral
in such form and detail as Agent may reasonably request, (ii) copies, certified
by a Senior Officer of the Pledgor as being true, complete and correct, of (x)
all Organizational Documentation and originals of any and all certificates
representing the Equity Interests in the Companies, together with appropriately
completed and executed powers and (y) all Project/Mezzanine Loan Documentation
to which any Company (or any Subsidiary of such Company) is a party, by which it
may be bound or which may, by its terms, restrict or limit the ability of the
Pledgor to pledge as collateral any of the direct or indirect, economic or
beneficial interests in such Company, (iii) an acknowledgement from each Company
in form and substance satisfactory to Agent acknowledging the pledge of the
Equity Interests in such Company and (iv) such other documents, agreements,
instruments, reports and certificates as Agent shall reasonably request for
purposes of more specifically identifying the Collateral (and the extent to
which the Collateral Exclusion may apply) and/or preserving, protecting and/or
enforcing it rights and remedies with respect to any such Collateral (the items
described in clauses (g)(i)-(iv) above being hereinafter referred to as the “Due
Diligence Materials”). Furthermore, Pledgor acknowledges and agrees that, at any
time upon the occurrence and during the continuance of any Material Possible
Default or Event of Default, and in any event following delivery to Agent of any
updated information pursuant to Section 7.05(e)(ii) or Section 7.05(i) of the
Credit Agreement, Agent may unilaterally amend or supplement Exhibits “A” and
“B” attached hereto (including, without limitation, any amendment or supplement
as may be necessary as a result of the operation of Section 6(i) of this
Agreement) to reflect the Collateral granted or intended to be granted hereby
(as to the items shown on Exhibit “A” hereto) and to update the list of Property
Owning Entities on Exhibit “B” hereto and, at the cost and expense of Pledgor,
conduct UCC searches and file such UCC financing statements as Agent may deem
necessary to establish, preserve, protect and enforce the Collateral, the
perfection and priority of Agent’s interest, for the benefit of the Banks,
therein and its rights in and to such Collateral.
          (h) Anything herein to the contrary notwithstanding, (i) Pledgor shall
remain liable under each of the Organizational Agreements of each Company in
which Pledgor is a member, partner, shareholder or other equity holder and all
other contracts, agreements and instruments included in, giving rise to,
creating, establishing, evidencing or relating to the Collateral to the extent
set forth therein to perform all of its duties and obligations (including,

9



--------------------------------------------------------------------------------



 



without limitation, any obligation to make capital contributions or provide
other funds to such entities) to the same extent as if this Agreement had not
been executed, (ii) the exercise by Agent of any of its rights hereunder shall
not release Pledgor from any of its duties or obligations under any of such
Organizational Agreements or any such contracts, agreements and instruments, and
(iii) neither Agent nor any of the Banks shall have any obligation or liability
under any of such Organizational Agreements or any such contract, agreement or
instrument by reason of this Agreement, nor shall Agent or any of the Banks be
obligated to perform any of the obligations or duties of Pledgor thereunder or
to take any action to collect or enforce any claim for payment or other right or
privilege assigned to Agent hereunder.
          (i) Pledgor shall not permit to become effective in any document,
agreement, permit, lease or license relating to any Collateral or potential
Collateral a provision that would prohibit or limit the creation of a Lien on
such property in favor of Agent, for the benefit of the Banks (any such
provision a “Restriction on Transfer”), except to the extent such Restriction on
Transfer is entered into or put in place in connection with a transaction
permitted by Section 8.04 or 8.11 of the Credit Agreement or is otherwise
permitted under Section 8.05 of the Credit Agreement; provided, that Pledgor
shall (and shall cause its Subsidiaries to) endeavor to enter into
(x) Project/Mezzanine Loan Documentation in connection with any modification,
incurrence or assumption of Indebtedness permitted by Section 8.04 or 8.11 of
the Credit Agreement and (y) Organizational Documentation, in each case that
permits the best possible lien and security interest in the ownership interests
(or such portion thereof) of the Companies in favor of Agent and the Banks (it
being understood and agreed that this clause (i) does not require Pledgor to
provide Agent with any second or lesser priority lien on any collateral pledged
in connection with any such modification, incurrence or assumption of such
permitted Indebtedness). In furtherance of the foregoing, Pledgor covenants and
agrees as follows:
               (A) to the extent there has occurred any acquisition or creation
of a direct Subsidiary by Pledgor or any Property Owning Entity, Pledgor hereby
authorizes Agent, following delivery to Agent of any updated information
pursuant to Section 7.05(e)(ii) or Section 7.05(i) of the Credit Agreement, to
(1) unilaterally amend or supplement Exhibit “A” attached hereto in order to
grant to Agent, for the benefit of the Banks, and subject to the Collateral
Exclusion, a first priority lien on and security interest in the Equity
Interests of such Subsidiary owned by Pledgor (and/or the related Distributions)
and file any financing statements (including any amendments to existing
financing statements) as Agent may deem necessary to establish, preserve,
protect and enforce the perfection and priority of Agent’s and the Banks’
interest in, and its rights in and to, such Collateral, and (2) amend or
supplement Exhibit “B” attached hereto to reflect any changes in Property Owning
Entities; or
               (B) upon the occurrence and during the continuance of a Material
Possible Default or an Event of Default, in connection with any refinancing,
prepayment or repayment of any indebtedness of any Subsidiary, whether or not
secured by any real estate, which removes or terminates (without replacing) any
Restriction on Transfer or does not prohibit the granting of any pledge of or
security interest in the Equity Interests in such Subsidiary (and/or the related
Distributions), Pledgor shall (or shall cause such Subsidiary to) promptly
execute and deliver such documents, instruments, agreements and certificates as
Agent may reasonably request, including any amendments to or additional Security
Documents, in order to grant to Agent, for the benefit of the Banks, a first
priority lien on and security interest in as

10



--------------------------------------------------------------------------------



 



much of such Equity Interests and/or Distributions (or such portion thereof) as
may be granted by Pledgor.
          (j) Upon the occurrence and during the continuance of a Material
Possible Default or an Event of Default, Pledgor shall cause each Pledged
Company or such Company’s respective Subsidiaries (subject to the terms of any
Project/Mezzanine Loan Documentation and any Organizational Documentation
related to a joint venture arrangement with an unrelated third party which
contains any provision that would prohibit or limit the same) to promptly
distribute to Pledgor (but not less frequently than once each calendar quarter,
unless otherwise approved by Agent; provided that any amounts distributable to
Pledgor as a result of a sale or other disposition of any property or asset of
such Company or Subsidiary or the refinancing of any indebtedness relating
thereto shall be distributed to Pledgor as promptly as possible), whether in the
form of dividends, distributions or otherwise, Pledgor’s pro rata share of all
profits, proceeds or other income relating to or arising from such Company’s or
such Subsidiary’s use, operation, financing, refinancing, sale or other
disposition of its assets and properties after (i) the payment by such Company
or such Subsidiary of its debt service, operating expenses, capital improvements
and leasing commissions for such quarter and (ii) the establishment of
reasonable reserves for the payment of operating expenses not paid on at least a
quarterly basis and capital improvements and tenant improvements to be made to
such Company’s or Subsidiary’s assets and properties approved by such Company or
Subsidiary in the course of its business consistent with its past practices.
     7. Substitution, Exchanges, Additional Interest.
     If Pledgor shall at any time be entitled to receive or shall receive any
certificate or other property, option or right, upon, in respect of, as an
addition to, or in substitution or exchange for any of the Collateral, whether
for value paid by Pledgor or otherwise, Pledgor agrees that the same shall be
deemed to be Collateral as the same may be limited by the Collateral Exclusion
and, to the extent Agent determines in its sole discretion that delivery is
necessary to perfect or maintain perfection of its security interest therein,
shall, upon the occurrence and during the continuance of a Material Possible
Default or an Event of Default, be delivered directly to Agent at Agent’s
request, in each case accompanied by proper instruments of assignment and powers
duly executed by Pledgor in such a form as may be required by Agent, to be held
by Agent for the benefit of the Banks subject to the terms hereof, as further
security for the Obligations (except as otherwise provided herein with respect
to the application of the foregoing to the Obligations). If following the
occurrence and during the continuance of a Material Possible Default or an Event
of Default, Pledgor receives any of the foregoing directly, Pledgor agrees to
hold such property in trust for the benefit of Agent and the Banks, and to
promptly surrender such property to Agent. In the event that Pledgor purchases
or otherwise acquires or obtains any additional interest in any Pledged Company
or any rights or options to acquire such interest, all rights to receive
profits, proceeds, accounts, income, dividends, distributions or other payments
as a result of such additional interest, rights and options shall automatically
be deemed to be a part of the Collateral, as the same may be limited by the
Collateral Exclusion. All certificates, if any, representing such interests
shall be held by Pledgor (to the extent not required to be delivered to any
other Person in connection with any mezzanine financing permitted under the Loan
Documents), and, upon the occurrence and during the continuance of a Material
Possible Default or an Event of Default, be promptly delivered to Agent,
together with assignments

11



--------------------------------------------------------------------------------



 



related thereto, or other instruments appropriate to transfer a certificate
representing any such interest, duly executed in blank.
     8. Events of Default. The occurrence of any of the following shall be an
“Event of Default”:
          (a) Any warranty, representation or statement made, deemed made or
repeated by or on behalf of Pledgor in this Agreement proves untrue or
misleading in any material respect when made, deemed to have been made or
repeated;
          (b) Pledgor shall fail to duly and fully comply with any covenant,
condition or agreement in Section 6(a), 6(e), 6(f), 6(i) or (to the extent the
proviso in Section 8(c) of this Agreement eliminates the notice and cure period
provided therein) 7 of this Agreement;
          (c) Pledgor shall fail, or Pledgor shall fail to cause any other
Person, to duly and fully comply with any covenant, condition or agreement of
this Agreement (other than those specified in subsection (b) above) and such
failure is not cured within thirty (30) days (or, in the case of any failure to
comply with any provision of Section 7 of this Agreement, fifteen (15) days;
provided that the fifteen (15) day notice and cure period shall only apply to
the extent there is no Material Possible Default existing at the time of such
failure or at any time during such fifteen (15) day period) after the giving of
written notice thereof to Pledgor by Agent that the specified default is to be
remedied;
          (d) The occurrence of an Event of Default as defined in any of the
other Loan Documents;
          (e) Any amendment to or termination of a financing statement covering
any of the Collateral and naming Pledgor as debtor and Agent, as secured party
for the benefit of the Banks, or any correction statement with respect thereto,
is filed in any jurisdiction by, or caused by, or at the insistence, request or
urging of Pledgor or by, or caused by, or at the insistence, request or urging
of any principal, shareholder or officer of Pledgor without the prior written
consent of Agent; or
          (f) Any amendment to or termination of a financing statement covering
any of the Collateral and naming Pledgor as debtor and Agent as secured party
for the benefit of the Banks, or any correction statement with respect thereto,
is filed in any jurisdiction by any party other than Agent or Agent’s counsel
without the prior written consent of Agent and the effect of such filing is not
completely nullified to the reasonable satisfaction of Agent within ten
(10) days after notice to Pledgor thereof.
     9. Remedies.
          (a) Upon the occurrence and during the continuance of any Event of
Default, Agent may take any action deemed by Agent to be necessary or
appropriate to the enforcement of the rights and remedies of Agent under this
Agreement and the other Loan Documents, including, without limitation, the
exercise of its rights and remedies with respect to any or all of the
Collateral. The remedies of Agent shall include, without limitation, all rights
and remedies specified in this Agreement and the other Loan Documents, all
remedies of Agent under applicable general or statutory law, and the remedies of
a secured party under the UCC,

12



--------------------------------------------------------------------------------



 



regardless of whether the UCC has been enacted or enacted in that form in any
other jurisdiction in which such right or remedy is asserted. Any notice
required by law, including, but not limited to, notice of the intended
disposition of all or any portion of the Collateral, shall be reasonable and
properly given if given in the manner prescribed for the giving of notice
herein, and, in the case of any notice of disposition, if given at least ten
(10) days prior to such disposition. Agent may require Pledgor to assemble the
Collateral and make it available to Agent at any place to be designated by Agent
which is reasonably convenient to both parties. It is expressly understood and
agreed that Agent shall be entitled to dispose of the Collateral at any public
or private sale or sales, without recourse to judicial proceedings and without
either demand, appraisement, advertisement or notice (except such notice as is
otherwise required under this Agreement) of any kind, all of which are expressly
waived, and that Agent, for the benefit of the Banks, shall be entitled to bid
and purchase at any such sale. To the extent the Collateral consists of
marketable securities, Agent shall not be obligated to sell such securities for
the highest price obtainable, but may sell them at the market price available on
the date of sale. Agent shall not be obligated to make any sale of the
Collateral if it shall determine not to do so regardless of the fact that notice
of sale of the Collateral may have been given. Agent may, without notice or
publication, adjourn any public sale from time to time by announcement at the
time and place fixed for sale, and such sale may, without further notice, be
made at the time and place to which the same was so adjourned. Each purchaser at
any such sale shall hold the Collateral sold absolutely free from claim or right
on the part of Pledgor. In the event that any consent, approval or authorization
of any governmental agency or commission will be necessary to effectuate any
such sale or sales, Pledgor shall execute all such applications or other
instruments as Agent may deem reasonably necessary to obtain such consent,
approval or authorization. Upon the occurrence and during the continuance of an
Event of Default, Agent may notify any account debtor or obligor with respect to
the Collateral to make payment directly to Agent for the benefit of the Banks,
and may demand, collect, receipt for, settle, compromise, adjust, sue for,
foreclose or realize upon the Collateral as Agent may determine whether or not
the Obligations or the Collateral are due, and for the purpose of realizing
Agent’s and the Banks’ rights therein, Agent may receive, open and dispose of
mail addressed to Pledgor and endorse notes, checks, drafts, money orders,
documents of title or other evidences of payment, shipment or storage of any
form of Collateral on behalf and in the name of Pledgor, as its attorney in
fact. In addition, upon the occurrence and during the continuance of an Event of
Default, Pledgor hereby irrevocably designates and appoints Agent its true and
lawful attorney-in-fact either in the name of Agent or Pledgor to (i) sign
Pledgor’s name on any Collateral, drafts against account debtors, assignments,
proof of claim in any bankruptcy or other insolvency proceeding involving any
account debtor, notice of lien, claim of lien or assignment or satisfaction of
lien, or financing statement or continuation statement under the UCC; (ii) send
verifications of accounts receivable to any account debtor; (iii) exercise any
Voting Rights (as defined below) and other rights as provided in Section 9(d)
below; and (iv) in connection with a transfer of the Collateral as described
above, sign in Pledgor’s name any documents necessary to transfer title to the
Collateral to Agent, for the benefit of the Banks, or any third party. All acts
of said attorney in fact are hereby ratified and approved and Agent shall not be
liable for any mistake of law or fact made in connection therewith. This power
of attorney is coupled with an interest and shall be irrevocable so long as any
amounts remain unpaid on any of the Obligations. All remedies of Agent shall be
cumulative to the full extent provided by law, all without liability except to
account for property actually received, but Agent shall have no duty to exercise
such rights and shall not be responsible for any failure to do so or delay in so
doing. Pursuit by Agent of certain judicial or other remedies shall not abate or
bar other remedies with respect to the Obligations or to other

13



--------------------------------------------------------------------------------



 



portions of the Collateral. Agent may exercise its rights to the Collateral
without resorting or regard to other collateral or sources of security or
reimbursement for the Obligations. In the event that any transfer tax, deed tax,
conveyance tax or similar tax is payable in connection with the foreclosure,
conveyance in lieu of foreclosure or otherwise of the Equity Interests or other
Collateral, Pledgor shall pay such amount to Agent upon demand and if Pledgor
fails to pay such amount on demand, Agent may advance such amount on behalf of
Pledgor and the amount thereof shall become a part of the Obligations and bear
interest at the default rate provided for in Section 4.05 of the Credit
Agreement (the “Default Rate”) until paid.
          (b) If Pledgor fails to perform any agreement or covenant contained in
this Agreement following the occurrence and during the continuance of a Material
Possible Default or an Event of Default, Agent may itself perform, or cause to
be performed, any agreement or covenant of Pledgor contained in this Agreement
which Pledgor shall fail to perform, and the cost of such performance, together
with any reasonable expenses, including reasonable attorneys’ fees actually
incurred (including reasonable attorneys’ fees incurred in any appeal) by Agent
in connection therewith, shall be payable by Pledgor upon demand and shall
constitute a part of the Obligations and shall bear interest at the Default
Rate.
          (c) Whether or not an Event of Default has occurred and whether or not
Agent is the absolute owner of the Collateral, Agent may take such action as
Agent may deem necessary (which action, if taken prior to any Event of Default,
must be deemed reasonably necessary by Agent, and Agent shall give Pledgor at
least five (5) days prior notice before taking any such action, unless Agent
determines that such action is necessary in order to avoid any loss or
forfeiture of the Collateral) to protect the Collateral or potential Collateral
or its security interest, for the benefit of the Banks, therein, Agent being
hereby authorized to pay, purchase, contest and compromise any Lien which in the
reasonable judgment of Agent appears to be prior or superior to its security
interest, for the benefit of the Banks, in the Collateral (other than any Lien
permitted by Section 8.05 of the Credit Agreement), and in exercising any such
powers and authority to pay necessary expenses, employ counsel and pay
reasonable attorney’s fees. Any such advances made or expenses incurred by Agent
shall be deemed advanced under the Loan Documents, shall increase the
indebtedness evidenced and secured thereby, shall be payable upon demand and
shall bear interest at the Default Rate.
          (d) Any certificates or securities held by Agent, for the benefit of
the Banks, as Collateral hereunder may, at any time following the occurrence and
during the continuance of an Event of Default, and at the option of Agent, be
registered in the name of Agent or its nominee, for the benefit of the Banks,
endorsed or assigned in blank or in the name of any nominee and Agent may
deliver any or all of the Collateral to the issuer or issuers thereof for the
purpose of making denominational exchanges or registrations or transfer or for
such other purposes in furtherance of this Agreement as Agent may deem
desirable. While no Event of Default has occurred and is continuing and at any
time after the occurrence of an Event of Default but prior to the Agent
notifying Pledgor of the termination of Pledgor’s voting rights, Pledgor shall
retain the right to vote any of the Collateral, as applicable, or exercise
membership, partnership, shareholder or other equity holder rights, as
applicable, in a manner not inconsistent with the terms of this Agreement and
the other Loan Documents, and Agent hereby grants to Pledgor its proxy to enable
Pledgor to so vote any of the Collateral or exercise such membership,
partnership, shareholder or other equity holder rights, as applicable (except
that Pledgor shall not have any right to exercise any such power if the exercise
thereof would violate or result in a

14



--------------------------------------------------------------------------------



 



violation of any of the terms of this Agreement or any of the other Loan
Documents). At any time after the occurrence and during the continuance of any
Event of Default, Agent or its nominee, for the benefit of the Banks, shall,
upon notice to Pledgor, have the sole and exclusive right to give all consents,
waivers and ratifications in respect of the Collateral and exercise all voting
and other membership, partnership, shareholder, management, approval or other
rights at any meeting of the members, partners, shareholders or other equity
holders of the Companies pledged as Collateral, (and the right to call such
meetings) or otherwise (and to give written consents in lieu of voting thereon)
(collectively, the “Voting Rights”), and exercise any and all rights of
conversion, exchange and subscription or any of the rights, privileges or
options pertaining to the Collateral and otherwise act with respect thereto and
thereunder as if Agent or its nominee were the absolute owner thereof (all of
such rights of Pledgor ceasing to exist and terminating upon the occurrence and
during the continuance of an Event of Default and the delivery of such notice to
Pledgor) including, without limitation, the right to exchange, at its
discretion, any and all of the Collateral upon the merger, consolidation,
reorganization, recapitalization or the readjustment of the issuer thereof, all
without liability except to account for property actually received and in such
manner as Agent shall determine in its sole and absolute discretion, but Agent
shall have no duty to exercise any of the aforesaid rights, privileges or
options and shall not be responsible for the failure to do so or delay in so
doing. In addition to the foregoing, for so long as Pledgor shall have the right
to vote the Collateral during the continuation of an Event of Default, Pledgor
covenants and agrees that it will not, without the prior written consent of
Agent, vote or take any consensual action with respect to the Collateral owned
by it which would adversely affect the rights of Agent and the Banks or the
value of such Collateral or that would be inconsistent with or result in a
violation of any provision of the Credit Agreement or any other Loan Document.
The exercise by Agent of any of its rights and remedies under this paragraph
shall not be deemed a disposition of collateral under Article 9 of the UCC nor
an acceptance by Agent of any of the Collateral in satisfaction of the
Obligations.
          (e) Upon the written demand of Agent following the occurrence of and
during the continuance of an Event of Default, Pledgor shall deliver or cause to
be delivered to Agent or Agent’s designee all books, records, contracts,
documents, files and other correspondence relating to each Pledged Company, any
other Person in which any such Company has an ownership interest, or any other
property owned by any such Company or such other Person.
          (f) Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, any reference in this Agreement or any other Loan
Document to “the continuance of a default” or “the continuance of an Event of
Default” or any similar phrase shall not create or be deemed to create any right
of Pledgor or any other party to cure any default following the expiration of
any applicable grace or notice and cure period.
     10. Duties of Agent. The powers conferred on Agent hereunder are solely to
protect its and the Banks’ interest in the Collateral and shall not impose any
duty upon it to exercise any such powers. Agent’s duty with reference to the
Collateral shall be solely to use slight care in the custody and preservation of
the Collateral, which shall not include any steps necessary to preserve rights
against prior parties and to use such care in the custody of Collateral in the
possession of Agent as is accorded to other personal property of the same type
as the Collateral in the possession of Agent. Agent shall have no responsibility
or liability for the collection of any Collateral or by reason of any
invalidity, lack of value or uncollectability of any of the payments received by
it.

15



--------------------------------------------------------------------------------



 



     11. Indemnification. It is specifically understood and agreed that this
Agreement shall not operate to place any responsibility or obligation whatsoever
upon Agent or any of the Banks, or cause Agent or any of the Banks to be, or to
be deemed to be, a member, partner, shareholder or other equity holder in any of
the Companies and that in accepting this Agreement, Agent and the Banks neither
assume nor agree to perform at any time whatsoever any obligation or duty of
Pledgor relating to the Collateral or under any of the Organizational Agreements
or any other mortgage, indenture, contract, agreement or instrument to which any
of the Companies is a party or to which any of them is subject, all of which
obligations and duties shall be and remain with and upon Pledgor.
     12. Security Interest Absolute. All rights of Agent and the Banks, and the
security interests hereunder, and all of the obligations secured hereby, shall
be absolute and unconditional, irrespective of:
          (a) Any lack of validity or enforceability of the Loan Documents or
any other agreement or instrument relating thereto;
          (b) Any change in the time (including the extension of the maturity
date of the Note), manner or place of payment of, or in any other term of, all
or any of the Obligations or any other amendment or waiver of or any consent to
any departure from the Loan Documents;
          (c) Any exchange or release of, or nonperfection or impairment of any
security interest in or lien on, any other collateral for the Obligations, or
any release or amendment or waiver of or consent to departure from any of the
Loan Documents with respect to all or any part of the Obligations; or
          (d) Any other circumstance (other than payment of the Obligations in
full) that might otherwise constitute a defense available to, or a discharge of,
Pledgor or any third party for the Obligations or any part thereof.
     13. Amendments and Waivers. No amendment or waiver of any provision of this
Agreement nor consent to any departure therefrom shall in any event be effective
unless the same shall be in writing and signed by Agent (acting with
therequisite consent of the Banks as provided in the Credit Agreement), and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. No delay or omission of Agent to exercise
any right, power or remedy hereunder accruing upon any Event of Default shall
exhaust or impair any such right, power or remedy or shall be construed to be a
waiver of any such Event of Default, or acquiescence therein; and every right,
power and remedy given by this Agreement to Agent may be exercised from time to
time and as often as may be deemed expedient by Agent. Failure on the part of
Agent or any Bank to complain of any act or failure to act which constitutes an
Event of Default, irrespective of how long such failure continues, shall not
constitute a waiver by Agent of Agent’s rights hereunder or impair any rights,
powers or remedies consequent on any Event of Default. Pledgor hereby waives to
the extent permitted by law all rights which Pledgor has or may have under and
by virtue of the UCC and any federal, state, county or municipal statute,
regulation, ordinance, constitution or charter, now or hereafter existing,
similar in effect thereto providing any right of Pledgor to notice and to a
judicial hearing prior to seizure by Agent of any of the Collateral. Pledgor
hereby waives and renounces for itself, its successors and assigns, presentment,
demand, protest, advertisement or notice of

16



--------------------------------------------------------------------------------



 



any kind (except for any notice required by law or the Loan Documents) and all
rights to the benefits of any statute of limitations and any moratorium,
reinstatement, marshaling, forbearance, valuation, stay, extension, homestead,
redemption and appraisement now provided or which may hereafter be provided by
the Constitution and laws of the United States and of any state thereof, both as
to itself and in and to all of its property, real and personal, against the
enforcement of this Agreement and the collection of any of the Obligations.
     14. Continuing Security Interest; Transfer of Note; Release of Collateral.
This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the indefeasible payment in full
of the Obligations and the Banks have no further obligation to make any advances
or issue letters of credit under the Credit Agreement, (b) be binding upon
Pledgor and its permitted successors and assigns, and (c) inure, together with
the rights and remedies of Agent hereunder, to the benefit of Agent and the
Banks and their respective successors, transferees and assigns. Upon the
indefeasible payment in full of the Obligations and the termination or
expiration of any obligation of the Banks to make further advances or issue
letters of credit under the Credit Agreement, the security interest granted
hereby shall terminate and all rights to the Collateral shall revert to Pledgor.
Upon any such termination, Agent will, at Pledgor’s expense, execute and deliver
to Pledgor such documents as Pledgor shall reasonably request to evidence such
termination. In addition to the foregoing, in connection with any sale of any
asset of Pledgor or any Company, or modification or incurrence of project level
or mezzanine level Indebtedness permitted by the Credit Agreement, Agent shall,
so long as no Event of Default has occurred and is continuing, execute and
deliver any partial release of the applicable Collateral or potential Collateral
reasonably requested by Pledgor, such release to be in form and substance
reasonably satisfactory to Agent and delivered upon receipt by Agent of evidence
reasonably satisfactory to Agent of an applicable Restriction on Transfer.
     15. Modifications, Etc. Pledgor hereby consents and agrees that Agent and
the Banks may at any time and from time to time, without notice to or further
consent from Pledgor, either with or without consideration, surrender any
property or other security of any kind or nature whatsoever held by it or by any
person, firm or corporation on its behalf or for its account, securing the
Obligations; substitute for any Collateral so held by it, other collateral of
like kind; agree to modification of the terms of the Loan Documents; extend or
renew the Loan Documents for any period; grant releases, compromises and
indulgences with respect to the Loan Documents to any persons or entities now or
hereafter liable thereunder or hereunder and for any period of time; release any
guarantor, endorser or any other person or entity liable with respect to the
Obligations; or take or fail to take any action of any type whatsoever; and no
such action which Agent and the Banks shall take or fail to take in connection
with the Loan Documents, or any of them, or any security for the payment of the
Obligations or for the performance of any obligations or undertakings of
Pledgor, nor any course of dealing with Pledgor or any other person, shall
release Pledgor’s obligations hereunder, affect this Agreement in any way or
afford Pledgor any recourse against Agent or any Bank; provided that nothing
contained in this paragraph shall operate as a waiver of any right Pledgor has
under the Loan Documents to approve of or consent to any amendment or other
modification to any Loan Document.
     16. Securities Act. In view of the position of Pledgor in relation to the
Collateral, or because of other current or future circumstances, a question may
arise under the Securities Laws or the Organizational Agreements of the
Companies included in the Collateral with respect to any disposition of the
Collateral permitted hereunder. Pledgor recognizes that the Organizational

17



--------------------------------------------------------------------------------



 



Agreements of the Companies included in the Collateral may limit transfers of
the Equity Interests and the admission of substitute shareholders, members,
partners or other equity holders in the Companies included in the Collateral.
Pledgor understands that compliance with the Securities Laws and the
Organizational Agreements might very strictly limit the course of conduct of
Agent if Agent were to attempt to dispose of all or any part of the Collateral
in accordance with the terms hereof, and might also limit the extent to which or
the manner in which any subsequent transferee of any Collateral could dispose of
the same. Similarly, there may be other legal restrictions or limitations
affecting Agent in any attempt to dispose of all or part of the Collateral in
accordance with the terms hereof under applicable Blue Sky or other state
securities laws or similar Applicable Law analogous in purpose or effect.
Pledgor recognizes that in light of the foregoing restrictions and limitations
Agent may, with respect to any sale of the Collateral, limit the purchasers to
those who will agree, among other things, to acquire such Collateral for their
own account, for investment, and not with a view to the distribution or resale
thereof and who are able to satisfy any conditions or requirements set forth in
the Organizational Agreements or the Securities Laws and Agent may sell the
Collateral in parcels and at such times and to such Persons as Agent may
reasonably determine is necessary to comply with such conditions or
requirements. Pledgor acknowledges and agrees that in light of the foregoing
restrictions and limitations, Agent in its sole and absolute discretion may, in
accordance with Applicable Law and the Organizational Agreements, (a) proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Collateral or part thereof shall have been filed under the
Securities Laws, (b) approach and negotiate with a single potential purchaser to
effect such sale and (c) sell the Collateral in parcels and at such times and to
such Persons as Agent may reasonably determine is necessary to comply with such
conditions and requirements. Pledgor acknowledges and agrees that any such sale
might result in prices and other terms less favorable to the seller than if such
sale were a public sale without such restrictions. In the event of any such
sale, Agent and the Banks shall incur no responsibility or liability for selling
all or any part of the Collateral in accordance with the terms hereof at a price
that Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached or if all the Collateral were sold at a single sale. Pledgor further
agrees that any sale or sales by Agent of the Collateral made as provided in
this paragraph shall be commercially reasonable. The provisions of this
paragraph will apply notwithstanding the existence of a public or private market
upon which the quotations or sales prices may exceed substantially the price at
which Agent sells. Agent and the Banks shall not be liable to Pledgor for any
loss in value of the Collateral by reason of any delay in the sale of the
Collateral.
     17. Governing Law; Terms. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
UNDER THE LAWS OF THE STATE OF OHIO EXCEPT TO THE EXTENT OF PROCEDURAL AND
SUBSTANTIVE MATTERS RELATING ONLY TO THE CREATION, PERFECTION (OTHER THAN
PERFECTION OF A SECURITY INTEREST IN ANY CERTIFICATE EVIDENCING COLLATERAL (TO
THE EXTENT REQUIRED TO BE DELIVERED TO AGENT HEREUNDER) BY CONTROL THEREOF,
WHICH SHALL BE GOVERNED BY THE LAWS OF THE STATE WHERE SUCH CERTIFICATE IS
LOCATED) AND FORECLOSURE OF SECURITY INTERESTS AND LIENS, AND ENFORCEMENT OF
RIGHTS AND REMEDIES AGAINST THE COLLATERAL, WHICH MATTER SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF OHIO.

18



--------------------------------------------------------------------------------



 



     18. Notices. Each notice, demand, election or request provided for or
permitted to be given pursuant to this Agreement (hereinafter in referred to as
a “Notice”) must be in writing and shall be deemed to have been properly given
or served if given in the manner prescribed in the Credit Agreement if given to
Pledgor.
     19. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.
     20. Entire Agreement. THIS AGREEMENT INTEGRATES ALL THE TERMS AND
CONDITIONS MENTIONED HEREIN OR INCIDENTAL HERETO AND SUPERSEDES ALL ORAL
REPRESENTATIONS AND NEGOTIATIONS AND PRIOR WRITINGS WITH RESPECT TO THE SUBJECT
MATTER HEREOF.
     21. Miscellaneous. Time is of the essence of this Agreement. Title or
captions of paragraphs hereof are for convenience only and neither limit nor
amplify the provisions hereof. If, for any circumstances whatsoever, fulfillment
of any provision of this Agreement shall involve transcending the limit of
validity presently prescribed by applicable law, the obligation to be fulfilled
shall be reduced to the limit of such validity; and if any clause or provision
herein operates or would prospectively operate to invalidate this Agreement, in
whole or in part, then such clause or provision only shall be held for naught,
as though not herein contained, and the remainder of this Agreement shall remain
operative and in full force and effect.
[Remainder of Page Intentionally Left Blank]

19



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Pledgor and Agent have executed this Agreement
under seal on the date first above written.

            PLEDGOR:

FOREST CITY RENTAL PROPERTIES CORPORATION, an Ohio corporation
        By:   /s/ Robert G. O’Brien       Name: Robert G. O’Brien         Title:
Executive Vice President               [SEAL]            AGENT:

KEYBANK NATIONAL ASSOCIATION, as Agent for the Banks
        By:   /s/ Joshua K. Mayers       Title:  Joshua K. Mayers          Vice
President   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT “A”

COMPANIES

(see attached)
EXHIBIT “A” — Page 1

 



--------------------------------------------------------------------------------



 



     
Exhibit A to Pledge Agreement
FCRPC Active Subs

                                            % Interest Directly          
Jurisdiction           Company     Held by FCRPC     Date Acquired     Code    
Entity Type    
Artus Inc.
      100       2/2/1981     OH     Corporation    
Ballston Common Associates, L.P.
      50       4/30/1994     DE     Limited Partnership    
Ballston Development Corporation
      100       3/28/1984     OH     Corporation    
Boulevard Mall Expansion, L.L.C.
      50       9/11/1997     NY     Limited Liability Company    
Boulevard Mall SPE, LLC
      49.5       9/13/2006     DE     Limited Liability Company    
Boulevard Mall, L.L.C.
      49.5       11/20/1997     NY     Limited Liability Company    
Boulevard Towers LLC
      1       12/15/1998     NY     Limited Liability Company    
Brookpark Land Investment, Inc.
      100       11/22/1995     OH     Corporation    
Camelot Apartments, LLC
      50       3/26/2001     OH     Limited Liability Company    
Canton Centre Mall Limited Partnership
      89       12/20/2000     OH     Limited Partnership    
Center Courtland, Inc.
      100       8/2/1988     OH     Corporation    
Chagrin Office Building, L.L.C.
      66.6667       10/13/1998     OH     Limited Liability Company    
Chapel Hill Apartments, Ltd.
      100       6/11/2007     OH     Limited Liability Company    
Chapel Hill Mall, Ltd.
      80       6/15/2007     OH     Limited Liability Company    
Chestnut Lake Apartments Limited Partnership
      49       3/1/1994     OH     Limited Partnership    
Clarkwood Apartments Ltd.
      50       1/4/1996     OH     Limited Liability Company    
F. C. Billboard, Inc.
      100       3/24/1995     PA     Corporation    
F. C. Canton Centre, Inc.
      100       3/3/1994     OH     Corporation    
F. C. Fairmont, L.L.C.
      85       2/1/2002     OH     Limited Liability Company    
F. C. Laurels Limited Partnership
      99       9/26/1995     IL     Limited Partnership    
F. C. Liberty, Inc.
      100       4/25/1995     PA     Corporation    
F. C. Regency Club Limited Partnership
      99       3/24/1994     NJ     Limited Partnership    
F. C. Rolling Acres, Inc.
      100       3/3/1994     OH     Corporation    
F. C. Southridge Corp.
      100       9/11/1986     OH     Corporation    
F.C. Fireland, Inc.
      100       9/3/1985     OH     Corporation    
F.C. Member, Inc.
      100       1/17/1997     NY     Corporation    
F.C. Short Pump Land Investment, Inc.
      100       6/27/1996     VA     Corporation    
F.C. Stonecrest Land Investment, Inc.
      100       5/15/1997     GA     Corporation    
F.C. Stonecrest Mall, Inc.
      100       5/15/1997     GA     Corporation    
F.C. Temecula, Inc.
      100       7/21/1997     CA     Corporation    
F.C. Webster, LLC
      100       7/18/2001     OH     Limited Liability Company    
F.C. Westland, LLC
      100       7/18/2001     OH     Limited Liability Company    
F.C. Whiteacres LLC
      2       7/13/2005     OH     Limited Liability Company    
FC 45/75 Sidney, Inc.
      100       6/20/1997     MA     Corporation    
FC 8 South, Inc.
      100       6/12/2001     NY     Corporation    
FC 816-818 Mission Street, LLC
      100       7/28/2008     DE     Limited Liability Company    

 



--------------------------------------------------------------------------------



 



     
Exhibit A to Pledge Agreement
FCRPC Active Subs

                                            % Interest Directly          
Jurisdiction           Company     Held by FCRPC     Date Acquired     Code    
Entity Type    
FC Bellevue Associates Limited Partnership
      99       2/24/1997     WA     Limited Partnership    
FC Emerald Park, Inc.
      100       7/9/1997     OH     Corporation    
FC LH, Inc.
      100       2/6/1996     OH     Corporation    
FC Manhattan, Inc.
      100       11/15/2001     KS     Corporation    
FC Master Associates III, Inc.
      100       7/25/2006     NY     Corporation    
FC Northern Boulevard, Inc.
      100       4/29/1996     NY     Corporation    
FC Pacific, Inc.
      100       12/26/1995     NY     Corporation    
FC Pittsburgh, Inc. (fka Harrah’s Pittsburgh Investment Company, Inc.)
      100       11/13/1997     NV     Corporation    
FC University Park II, Inc.
      100       10/17/1996     MA     Corporation    
FC/ACACIA, Inc.
      50       3/31/1998     OH     Corporation    
FC/Niasher, Inc.
      50       12/4/1997     NY     Corporation    
FCRPC/Niasher, Inc.
      50       11/20/2006     NY     Corporation    
First Forest City Brookline Street, Inc.
      100       12/31/1991     MA     Corporation    
First New York Management Company, Inc.
      100       10/20/1987     NY     Corporation    
Forest Bay, Inc.
      100       6/7/1978     OH     Corporation    
Forest City 42nd Street, Inc.
      100       9/8/1995     NY     Corporation    
Forest City 64 Sidney Street, Inc.
      100       12/1/1988     OH     Corporation    
Forest City American European Company, Ltd.
      50       1/6/1997     OH     Limited Liability Company    
Forest City Antelope Valley, Inc.
      100       12/11/1987     OH     Corporation    
Forest City B.U.G. Building, Inc.
      100       11/24/1986     NY     Corporation    
Forest City Bluffside Corporation
      100       3/8/1985     OH     Corporation    
Forest City Bruckner, Inc.
      100       6/20/1995     NY     Corporation    
Forest City California Commercial Construction, Inc.
      100       2/18/1988     CA     Corporation    
Forest City California Leasing, Inc.
      100       10/22/1992     CA     Corporation    
Forest City Cambridge, Inc.
      100       3/5/1984     OH     Corporation    
Forest City Central Station, Inc.
      100       6/12/1989     OH     Corporation    
Forest City Commercial Construction Co., Inc.
      100       2/23/1987     OH     Corporation    
Forest City Commercial Group, Inc.
      100       10/30/1997     OH     Corporation    
Forest City Commercial Holdings, Inc.
      100       3/24/1995     NY     Corporation    
Forest City Commercial Management, Inc.
      100       2/1/1985     OH     Corporation    
Forest City Development California, Inc.
      100       6/4/1986     CA     Corporation    
Forest City East Coast, Inc.
      100       5/8/1989     NY     Corporation    
Forest City Ely, Inc.
      100       3/11/1996     NY     Corporation    
Forest City Felix, Inc.
      100       12/17/1996     NY     Corporation    
Forest City Finance Corporation
      100       6/2/1988     OH     Corporation    
Forest City Flatbush, Inc.
      100       3/25/1996     NY     Corporation    

 



--------------------------------------------------------------------------------



 



     
Exhibit A to Pledge Agreement
FCRPC Active Subs

                                            % Interest Directly          
Jurisdiction           Company     Held by FCRPC     Date Acquired     Code    
Entity Type    
Forest City Fulton Street Building, Inc.
      100       3/14/1989     NY     Corporation    
Forest City Galaxy, Inc.
      100       3/7/1994     NV     Corporation    
Forest City Grand Avenue, Inc.
      100       6/26/1996     NY     Corporation    
Forest City Grant Liberty Associates
      99       12/15/1983     PA     Limited Partnership    
Forest City International Plaza Corp.
      100       9/2/1981     OH     Corporation    
Forest City Mercy Campus, Inc.
      100       6/21/2005     OH     Corporation    
Forest City Metrotech Corp.
      100       9/30/1985     OH     Corporation    
Forest City N. Y., Inc.
      100       3/9/1989     NY     Corporation    
Forest City N.Y. Group, Inc.
      100       7/22/1998     NY     Corporation    
Forest City Park Manor, Inc.
      100       11/18/1987     OH     Corporation    
Forest City Peripheral Land, Inc.
      100       8/24/1989     DE     Corporation    
Forest City Pierrepont, Inc.
      100       6/25/1985     NY     Corporation    
Forest City Pittsburgh Land, Inc.
      100       8/24/1989     DE     Corporation    
Forest City Residential Group, Inc.
      100       3/5/1997     OH     Corporation    
Forest City Richmond, Inc.
      100       5/7/1996     NY     Corporation    
Forest City Robinson Mall, Inc.
      100       8/24/1989     DE     Corporation    
Forest City S.I.A.C. Building, Inc.
      100       11/24/1986     NY     Corporation    
Forest City San Vicente Corp.
      100       6/5/1979     OH     Corporation    
Forest City Sound View Associates
      99       1/16/1979     CT     Limited Partnership    
Forest City Station Square, Inc.
      100       5/19/1994     PA     Corporation    
Forest City Tech Place, Inc.
      100       3/1/1993     NY     Corporation    
Forest City Tilden, Inc.
      100       7/7/1993     NY     Corporation    
Forest City Waring, Inc.
      100       3/7/1996     NY     Corporation    
Forest City Washington, Inc.
      100       6/13/2002     DC     Corporation    
Forest City Sustainable Resources, LLC
      100       11/10/2009     OH     Limited Liability Company    
Franklin Town Towers Associates
      99       5/21/1997     PA     Limited Partnership    
GG Natural Gas, LLC
      50       1/24/2008     OH     Limited Liability Company    
Golden Gate Shopping Center, LTD.
      50       11/1/1999     OH     Limited Liability Company    
Granada Apartments Ltd.
      50       1/4/1996     OH     Limited Liability Company    
HAI/FCD Partnership
      99       1/1/1978     CA     General Partnership    
Halle Garage Investments, LLC
      100       7/31/2009     OH     Limited Liability Company    
Halle Investments, LLC
      100       7/20/2009     OH     Limited Liability Company    
Hamptons Apartments, L.L.C.
      50       3/31/1998     OH     Limited Liability Company    
In Town Hotels, Inc.
      100       1/31/1980     OH     Corporation    
In Town Parking, Inc.
      100       4/13/1982     OH     Corporation    
In Town Shopping Center, Inc.
      100       6/2/1981     OH     Corporation    

 



--------------------------------------------------------------------------------



 



     
Exhibit A to Pledge Agreement
FCRPC Active Subs

                                            % Interest Directly          
Jurisdiction           Company     Held by FCRPC     Date Acquired     Code    
Entity Type    
Independence Place Associates, L.L.C.
      50       5/12/1999     OH     Limited Liability Company    
Kentucky Properties Company, LLC
      50       4/11/2001     KY     Limited Liability Company    
Liberty Hill Apartments I, Ltd.
      50       2/24/1997     OH     Limited Liability Company    
Noble Towers Associates
      49       8/18/1978     PA     Limited Partnership    
Oracle-Wetmore Co. Limited Partnership
      1.35       1/1/1978     AZ     Limited Partnership    
Park Associates
      49       12/14/1987     PA     Limited Partnership    
Parlane Co., LLC
      50       10/10/2000     OH     Limited Liability Company    
Pine Ridge Apartments Co. II, Ltd.
      50       8/21/1997     OH     Limited Liability Company    
Pine Ridge Apartments Co. Limited Partnership
      49.5       3/30/1994     OH     Limited Partnership    
Pine Ridge Valley Apartments, Building H, LLC
      50       10/10/2000     OH     Limited Liability Company    
Pine Ridge Valley Apartments-East, LLC
      50       2/2/2001     OH     Limited Liability Company    
Playhouse Square Investment, Inc.
      100       12/17/1980     OH     Corporation    
Post Office Building Co.
      78       9/12/1983     OH     Corporation    
RM Member, LLC
      80       12/13/2004     CA     Limited Liability Company    
Rolling Acres Properties Co. Limited Partnership
      27.57       6/14/2007     OH     Limited Partnership    
Surfside Apartments, LLC
      1       9/7/2005     OH     Limited Liability Company    
T.C. Avenue, Inc. F/K/A F.C. Parklabrea Towers, Inc.
      100       7/16/1986     OH     Corporation    
Terminal Investments, Inc.
      100       10/19/1982     OH     Corporation    
Tower City Expansion, Inc.
      100       10/25/1991     OH     Corporation    
Tower City Hotel Associates Limited Partnership
      95       9/22/2005     DE     Limited Partnership    
Tower City Land Corporation
      100       12/4/1985     OH     Corporation    
Tower City Properties Ltd.
      50       3/24/1980     OH     Limited Partnership    
Tower City Restaurant, Inc.
      50       1/20/1984     OH     Corporation    
Tower City Riverview Company
      100       10/6/1989     OH     Corporation    
Tower City Skylight Tower, Inc.
      100       3/17/1989     OH     Corporation    
Tower Energy, Inc.
      100       4/28/1989     OH     Corporation    
Tower Hotels, Inc.
      100       7/29/1983     OH     Corporation    
Tusar, Inc.
      100       2/22/1978     OH     Corporation    
Twin Lake Towers Venture
      50       1/1/1982     CO     General Partnership    
WBA Woodlake, L.L.C.
      99       7/27/1998     MI     Limited Liability Company    

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”

PROPERTY OWNING ENTITIES

(see attached)
EXHIBIT “B” — Page 1

 



--------------------------------------------------------------------------------



 



Exhibit B to Pledge Agreement

                                  COMMERCIAL GROUP                            
OFFICE BUILDINGS
                                                                Fee Owner or
Ground Lessee     FCRPC Subsidiary     Location     State    
Consolidated Office Buildings
                           
2 Hanson Place
    FC Hanson Office Associates, LLC     F.C. Member, Inc. and Forest City
Master Associates III, LLC*     Brooklyn, NY     NY    
250 Huron (formerly Chase Financial Tower)
    Tower City Hotel Associates Limited Partnership     Tower Hotel, Inc. and
Forest City Rental Properties Corporation     Cleveland, OH     OH    
35 Landsdowne Street
    FC 35 Landsdowne, Inc.     Forest City Commercial Group, Inc.     Cambridge,
MA     MA    
40 Landsdowne Street
    Forest City 40 Landsdowne, LLC     Forest City Commercial Group, Inc.    
Cambridge, MA     MA    
45/75 Sidney Street
    FC 45/75 Sidney, Inc.     FC 45/75 Sidney, Inc.     Cambridge, MA     MA    
65/80 Landsdowne Street
    FC 65/80 Landsowne, Inc.     Forest City Commercial Group, Inc.    
Cambridge, MA     MA    
88 Sidney Street
    Forest City 88 Sidney Street, LLC     Forest City Commercial Group, Inc.    
Cambridge, MA     MA    
Ballston Common Office Center
    Ballston Office Center, LLC     Chapel Hill Apartments, Ltd.     Arlington,
VA     VA    
Colorado Studios
    FC Stapleton III, LLC     Forest City Residential Group, Inc.     Denver, CO
    CO    
Commerce Court
    Commerce Court, LLC     Forest City N.Y. Group, Inc.     Pittsburg, PA    
PA    
Edgeworth Building
    FC Edgeworth Lessor, LLC     Forest City Commercial Group, Inc.    
Richmond, VA     VA    
Eleven MetroTech Center
    Forest City Tech Place Associates II, LLC     Forest City Tech Place, Inc.
and Forest City Master Associates III, LLC*     Brooklyn, NY     NY    
Fairmont Plaza
    FC Fairmont SPE, LLC     F.C. Fairmount, LLC     San Jose, CA     CA    
Fifteen MetroTech Center
    Forest City Myrtle Associates, LLC     F.C. Member Inc. and Forest City
Master Associates III, LLC*     Brooklyn, NY     NY    
Halle Building
    a) Halle Office Building Limited Partnership, (b) S & R Playhouse Realty
Company     (a) FC LH (b) Halle Investments LLC and Playhouse Square Investment,
Inc.     Cleveland, OH     OH    
Harlem Center
    Harlem Center Office, LLC     Forest City Master Associates III, LLC* and
Forest City Commercial Holdings, Inc.     Manhattan, NY     NY    
Higbee Building
    Forest Bay Tower City, LLC     Forest Bay, Inc.     Cleveland, OH     OH    
Illinois Science and Technology Park
                           
- Building A
    FC 4901 Searle, LLC     Forest City Commercial Group, Inc.     Skokie, IL  
  IL    
- Building P
    FC Skokie SPE, LLC     Forest City Commercial Group, Inc.     Skokie, IL    
IL    
- Building Q
    FC Skokie SPE, LLC     Forest City Commercial Group, Inc.     Skokie, IL    
IL    
Jackson Building
    Forest City Cambridge, Inc.     Forest City Cambridge, Inc.     Cambridge,
MA     MA    
Johns Hopkins — 855 North Wolfe Street
    855 N. WOLFE STREET, LLC     Forest City Commercial Group, Inc.     East
Baltimore, MD     MD    
New York Times
    FC Eighth Ave., LLC     Forest City N.Y. Group, Inc. and FC 8 South, Inc.  
  Manhattan, NY     NY    
Nine MetroTech Center North
    FC Flatbush Associates II, LLC     Forest City Flatbush, Inc. and Forest
City Master Associates III, LLC*     Brooklyn, NY     NY    
One MetroTech Center
    Forest City Jay Street Associates, L.P.     Forest City B.U.G. Building,
Inc., Forest City Commercial Holdings, Inc. and Forest City Master Associates
III, LLC*     Brooklyn, NY     NY    
One Pierrepont Plaza
    Forest City Pierrepont Associates     Forest City Pierrepont, Inc. and
Forest City Master Associates III, LLC*     Brooklyn, NY     NY    
Post Office Plaza (formerly M. K. Ferguson)
    Post Office Plaza Limited Partnership     Forest City Commercial Group, Inc.
    Cleveland, OH     OH    
Resurrection Health Care (4930 Oakton)
    FC 4930 Oakton LLC     Forest City Commercial Group, Inc.     Skokie, IL    
IL    
Richards Building
    FC 64 Sidney, Inc.     Forest City 64 Sidney Street, Inc.     Cambridge, MA
    MA    
Richmond Office Park
    (a) FC Richmond I, LLC, (b) FC Richmond II, LLC, (c) Highland II, L.L.C.,
and (d) Hillcrest Investments, LLC     (a) Canton Centre Mall Limited
Partnership, (b) F.C. Fireland, Inc., (c) F.C. Fireland, Inc. and (d) Canton
Centre Mall Limited Partnership     Richmond, VA     VA    
Skylight Office Tower
    Skylight Office Tower SPE, LLC     Forest City Skylight Tower, Inc.    
Cleveland, OH     OH    
Stapleton Medical Office Building
    FC Stapleton III, LLC     Forest City Residential Group, Inc.     Denver, CO
    CO    
Ten MetroTech Center
    625 Fulton Associates, LLC     Forest City Fulton Street Building, Inc. and
Forest City Master Associates III, LLC*     Brooklyn, NY     NY    
Terminal Tower
    Terminal Tower SPE, LLC     Terminal Investments, Inc.     Cleveland, OH    
OH    
Twelve MetroTech Center
    330 Jay Office Associates, LLC     Forest City Commercial Holdings, Inc.    
Brooklyn, NY     NY    

 



--------------------------------------------------------------------------------



 



Exhibit B to Pledge Agreement

                               
Two MetroTech Center
    Forest City Bridge Street Associates, L.P.     Forest City S.I.A.C.
Building, Inc., Forest City Commercial Holdings, Inc. and Forest City Master
Associates III, LLC*     Brooklyn, NY     NY    
University of Pennsylvania
    PB 31st Street, LLC     Forest City Equity Services, Inc.     Philadelphia,
PA     PA    
Waterfront Station — East 4th and West 4th Bldgs
    Waterfront Associates, LLC     Forest City Commercial Group, Inc.    
Washington, D.C.     DC    
 
                           
Unconsolidated Office Buildings
                           
350 Massachusetts Ave
    University Park Phase II Limited Partnership     FC University Park II, Inc.
    Cambridge, MA     MA    
818 Mission Street
    (a) FC 816-818 Mission Street LLC (b) Westfield 816-818 Mission Street, LLC
    (a) Forest City Rental Properties Corporation     San Francisco, CA     CA  
 
Advent Solar
    MDelS, LLC     Forest City Commercial Group, Inc.     Albuquerque, NM     NM
   
Bulletin Building
    Bulletin Building Owner, LLC     Forest City Commercial Group, Inc.     San
Francisco, CA     CA    
Chagrin Plaza I and II
    Chagrin Office Building, LLC     Forest City Rental Properties Corporation  
  Beachwood, OH     OH    
Clark Building
    Thirty-Eight Sidney Street Limited Partnership     Forest City Commercial
Group, Inc.     Cambridge, MA     MA    
Enterprise Place
    Enterprise Operating Co., LLC     Forest City Commercial Group, Inc.    
Beachwood, OH     OH    
Liberty Center
    Liberty Center Venture     Forest City Grant Liberty Associates and F.C.
Liberty, Inc.     Pittsburgh, PA     PA    
Mesa Del Sol Town Center
    Mesa-Towncenter Building #1, LLC     Forest City Commercial Group, Inc.    
Albuquerque, NM     NM    
Mesa Del Sol — Fidelity
    Mesa-Innovation Park Building 2, LLC     Forest City Commercial Group, Inc.
    Albuquerque, NM     NM    
Signature Square I
    Signature Square SPE, LLC     Forest City Commercial Group, Inc.    
Beachwood, OH     OH    
Signature Square II
    Signature Square SPE, LLC     Forest City Commercial Group, Inc.    
Beachwood, OH     OH    
 
                           
COMMERCIAL GROUP
                           
RETAIL CENTERS
                           
 
    Fee Owner or Ground Lessee     FCRPC Subsidiary     Location     State    
Consolidated Regional Malls
                           
Antelope Valley Mall
    Antelope Valley Mall, LLC     Forest City Antelope Valley, Inc.    
Palmdale, CA     CA    
Ballston Common Mall
    FC Ballston Common, LLC     Ballston Development Corporation     Arlington,
VA     VA    
Galleria at Sunset
    BPC Henderson, LLC     Forest City N.Y. Group, Inc.     Henderson, NV     NV
   
Mall at Robinson
    Robinson Mall — JCP Associates, LTD.     Forest City Robinson Mall, Inc.    
Pittsburgh, PA     PA    
Mall at Stonecrest
    Stonecrest Mall SPE, LLC     F.C. Stonecrest Mall, Inc.     Atlanta, GA    
GA    
Northfield at Stapleton
    Stapleton North Town, LLC     WBA Woodlake, L.L.C. and Forest City
Residential Group, Inc.     Denver, CO     CO    
Orchard Town Center
    FC Orchard Town Center, Inc.     Forest City Commercial Group, Inc.    
Westminster, CO     CO    
Promenade Bolingbrook
    (a) FC Janes Park, LLC, (b) Forest City Bolingbrook, LLC. (c) FC
Bolingbrook, Inc.     (a) FC Manhattan Inc. (b) Forest City Commercial Group,
Inc. (c) Forest City Commercial Group, Inc.     Bolingbrook, IL     IL    
Promenade in Temecula
    Temecula Towne Center Associates, L.P.     F.C. Temecula, Inc.     Temecula,
CA     CA    
Ridge Hill
    FC Yonkers Associates, LLC     F.C. Member, Inc.     Yonkers, NY     NY    
Shops at Wiregrass
    Goodforest LLC     Forest City Commercial Group, Inc.     Tampa, FL     FL  
 
Short Pump Town Center
    Short Pump Town Center, LLC     F.C. Short Pump Land Investment, Inc.    
Richmond, VA     VA    
Simi Valley Town Center
    Simi Valley Mall, LLC     Forest City Commercial Group, Inc.     Simi
Valley, CA     CA    
South Bay Galleria
    South Bay Center SPE, LLC     Tusar, Inc. GP and Forest City Rental
Properties Corporation LP     Redondo Beach, CA     CA    
Victoria Gardens
    (a) Victoria Garden Mall, LLC (b) Rancho BP, LLC     (a) Chapel Hill Mall,
Ltd (b) Forest City Commercial Group, Inc.     Rancho Cucamonga, CA     CA    
Village at Gulfstream
    The Village at Gulfstream Park, LLC     Forest City Commercial Group, Inc.  
  Hallendale, FL     FL    
 
                           
Consolidated Specialty Retail
                           
42nd Street
    FC 42nd Street Associates, L.P.     Forest City Commercial Holdings, Inc.,
Forest City 42nd Street, Inc. and Forest City Master Associates III, LLC*    
Manhattan, NY     NY    
Atlantic Center
    Atlantic Center Fort Greene Associates, L.P.     Atlantic Center Fort
Greene, Inc., Forest City Commercial Holdings, Inc. and Forest City Master
Associates III, LLC*     Brooklyn, NY     NY    

 



--------------------------------------------------------------------------------



 



Exhibit B to Pledge Agreement

                               
Atlantic Center Site V
    FC Pacific Associates, LLC     FC Pacific, Inc., Forest City Commercial
Holdings, Inc. and Forest City Master Associates III, LLC*     Brooklyn, NY    
NY    
Atlantic Terminal
    FC Hanson Associates, LLC     FC Member, Inc. and Forest City Master
Associates III, LLC*     Brooklyn, NY     NY    
Avenue at Tower City Center
    Tower City Avenue, LLC     T.C. Avenue, Inc., Tower City Land Corp. and
Tower City Properties Ltd.     Cleveland, OH     OH    
Brooklyn Commons
    FC Gowanus Associates, LLC     F.C. Member, Inc. and Forest City Master
Associates III, LLC*     Brooklyn, NY     NY    
Bruckner Boulevard
    FC Bruckner Associates, L.P.     Forest City Bruckner, Inc., Forest City
Commercial Holdings, Inc. and Forest City Master Associates III, LLC*     Bronx,
NY     NY    
Columbia Park Center
    FC/Treeco Columbia Park, LLC     F.C. Member, Inc., Forest City Commercial
Holdings, Inc. and Forest City Master Associates III, LLC*     North Bergen, NJ
    NJ    
Court Street
    FC Court Street Associates, LLC     F.C. Member, Inc., Forest City
Commercial Holdings, Inc. and Forest City Master Associates III, LLC*    
Brooklyn, NY     NY    
Eastchester
    FC Castle Center Associates II, LLC     F.C. Member Inc., Forest City
Commercial Holdings, Inc. and *Forest City Commercial Holdings, Inc.     Bronx,
NY     NY    
Forest Avenue
    FC Forest Avenue Associates, LLC     FC Member Inc., Forest City Commercial
Holdings, Inc. and Forest City Master Associates III, LLC*     Staten Island, NY
    NY    
Gun Hill Road
    (a) FC Ely Associates, L.P. (b) FC Waring Associates, L.P.     (a) Forest
City Ely Inc., Forest City Commercial Holdings, Inc. and Forest City Master
Associates III, LLC* (b) Forest City Waring Inc., Forest City Commercial
Holdings, Inc. and Forest City Master Associates III, LLC*     Bronx, NY     NY
   
Harlem Center
    Harlem Center, LLC     Forest City Commercial Holdings, Inc. and Forest City
Master Associates III, LLC*     Manhattan, NY     NY    
Kaufman Studios
    FC Steinway Street Associates II, LLC     F.C. Member Inc., Forest City
Commercial Holdings, Inc. and Forest City Master Associates III, LLC*    
Queens, NY     NY    
Market at Tobacco Row
    Forest City Grocery, LLC     Forest City Residential Group, Inc.    
Richmond, VA     VA    
Northern Boulevard
    FC Northern Associates II, LLC     FC Northern Boulevard, Inc., Forest City
Commercial Holdings, Inc. and Forest City Master Associates III, LLC*    
Queens, NY     NY    
Quartermaster Plaza
    (a) FC Quartermaster Associates L.P. (b) FC Quartermaster Associates II,
L.P. (c) FC Quartermaster Associates III, L.P.     (a) Forest City Commercial
Holdings, Inc. and *Forest City Commercial Holdings, Inc. (b) Forest City
Commercial Holdings, Inc. and Forest City Master Associates III, LLC* (c) Forest
City Commercial Holdings, Inc. and Forest City Master Associates III, LLC*    
Philadelphia, PA     PA    
Quebec Square
    Quebec Square SPE, LLC     Forest City Residential Group, Inc.     Denver,
CO     CO    
Queens Place
    FC Queens Place Associates, LLC     Forest City Bluffside Corporation,
Forest City Residential Group, Inc. and Forest City Master Associates III, LLC*
    Queens, NY     NY    
Richmond Avenue
    FC Richmond Associates, L.P.     Forest City Richmond Inc., Forest City
Commercial Holdings, and Forest City Master Associates III, LLC*     Staten
Island, NY     NY    
Saddle Rock Village
    Saddle Rock PC, LLC     Forest City Commercial Group, Inc.     Aurora, CO  
  CO    
South Bay Southern Center
    South Bay Associates SPE, LLC     Forest Bay, Inc. and Forest City
International Plaza Corporation     Redondo Beach, CA     CA    
Station Square
    Forest City Station Square Associates, Freight House Operating Ltd. And
Forest City Bessemer Court Associates     (a) FC Pittsburgh Inc. and Forest City
Station Square, Inc. (b) Forest City Commercial Group, Inc. (c) FC Pittsburgh,
Inc. and Forest City Station Square, Inc.     Pittsburgh, PA     PA    
White Oak Village
    Lamburnum Investment, LLC     Forest City Commercial Group, Inc.    
Richmond, VA     VA    
Woodbridge Crossing
    FC Woodbridge Crossing, LLC     F.C. Member, Inc. and Forest City Master
Associates III, LLC*     Woodbridge, NJ     NJ    
 
                           
COMMERCIAL GROUP
                           
RETAIL CENTERS
                           
 
    Fee Owner or Ground Lessee     FCRPC Subsidiary     Location     State    
Unconsolidated Regional Malls                            
Boulevard Mall
    Boulevard Mall SPE, LLC     FCRPC/Niasher, Inc. and Forest City Rental
Properties Corporation     Amherst, NY     NY    
Charleston Town Center
    Charleston Town Center SPE, LLC     In Town Shopping Center, Inc.    
Charleston, WV     WV    
San Francisco Centre
    Emporium Mall LLC     Forest City Commercial Group, Inc.     San Francisco,
CA     CA    
Unconsolidated Specialty Retail Centers
                           

 



--------------------------------------------------------------------------------



 



Exhibit B to Pledge Agreement

                               
East River Plaza
    Tiago Holdings, LLC     F.C. Member, Inc.     Manhattan, NY     NY    
Golden Gate
    Golden Gate Shopping Center LTD     Golden Gate Shopping Center, Ltd.    
Mayfield Hts., OH     OH    
Marketplace at Riverpark
    CCRP, a California limited partnership     Forest City Commercial Group,
Inc.     Fresno, CA     CA    
Metreon
    (a) FC Metreon, LLC and (b) Westfield Metreon, LLC     (a) Forest City
Commercial Group, Inc.     San Francisco, CA     CA    
Plaza at Robinson Town Center
    Park Associates     Forest City Park Manor, Inc.     Pittsburgh, PA     PA  
 
 
                           
COMMERCIAL GROUP
                           
HOTELS
                           
 
    Fee Owner or Ground Lessee     FCRPC Subsidiary     Location     State    
Consolidated Hotels
                           
Charleston Marriott
    Charleston Marriott SPE, LLC     In Town Hotels, Inc.     Charleston, WV    
WV    
Ritz-Carlton, Cleveland
    DCFC, LLC     Forest City Commercial Group, Inc.     Cleveland, OH     OH  
 
Sheraton Station Square
    Forest City San Vincente Corp.     Forest City San Vincente Corp.    
Pittsburgh, PA     PA    
 
                           
Unconsolidated Hotels
                           
Courtyard by Marriott
    Millender Center Associates Limited Partnership     Forest City Residential
Group, Inc.     Detroit, MI     MI    
Westin Convention Center
    Liberty Center Venture     F.C. Liberty Inc.     Pittsburgh, PA     PA    
 
                           
RESIDENTIAL GROUP
                           
APARTMENTS
                           
 
    Fee Owner or Ground Lessee     FCRPC Subsidiary     Location     State    
Consolidated Apartments
                           
100 Landsdowne Street
    FC 100 Landsdowne Street, LLC     Forest City Residential Group, Inc.    
Cambridge, MA     MA    
101 San Fernando
    FC Third Street Associates, L.P.     Forest City Residential Group, Inc.    
San Jose, CA     CA    
1251 S. Michigan
    FC Central Station Senior, LLC     Forest City Central Station, Inc. and
Forest City Residential Group, Inc.     Chicago, IL     IL    
80 DeKalb
    FC 80 DeKalb Associates, LLC     Forest City Fulton Street Building, Inc.
and Forest City Master Associates III, LLC*     Brooklyn. NY     NY    
American Cigar Company
    F.C. Philip Morris L.P.     Forest City Residential Group, Inc.    
Richmond, VA     VA    
Ashton Mill
    FC Ashton Mill Lessor, LLC     Forest City Residential Group, Inc.    
Cumberland, RI     RI    
Autumn Ridge
    Autumn Ridge Associates Limited Dividend Housing Association     Forest City
Residential Group, Inc.     Sterling Heights, MI     MI    
Beekman
    FC Beekman Associates, LLC     Forest City Residential Group, Inc. and
Forest City Commercial Holdings, Inc     . Manhattan, NY     NY    
Botanica on the Green (East 29th Ave Town Center)
    FC 29th Avenue Town Center, LLC     Forest City Residential Group, Inc.    
Denver, CO     CO    
Botanica II
    Botanica II, LLC     Forest City Residential Group, Inc.     Denver, CO    
CO    
Bowin
    Bowin Place Associates Limited Dividend Housing Association Limited
Partnership     Forest City Residential Group, Inc.     Detroit, MI     MI    
Cambridge Towers
    Cambridge Tower Associates Limited Dividend Housing Association     Forest
City Residential Group, Inc.     Detroit, MI     MI    
Cameron Kinney
    FC Cameron Kinney, LLC     Forest City Residential Group, Inc.     Richmond,
VA     VA    
Consolidated-Carolina
    F.C. Consolidated Lessor, L.L.C.     Forest City Residential Group, Inc.    
Richmond, VA     VA    
Coraopolis Towers
    Coraopolis Towers     Forest City Residential Group, Inc.     Coraopolis, PA
    PA    

 



--------------------------------------------------------------------------------



 



Exhibit B to Pledge Agreement

                               
Crescent Flats (East 29th Avenue Town Center)
    FC 29th Avenue Town Center, LLC     Forest City Residential Group, Inc.    
Denver, CO     CO    
Cutter’s Ridge at Tobacco Row
    Tobacco Row TownHouses, LLC, F/K/A Tobacco Row Land II, LLC     Forest City
Residential Group, Inc.     Richmond, VA     VA    
Donora Towers
    Donora Towers     Forest City Residential Group, Inc.     Donora, PA     PA
   
Drake
    F.C. Drake Associates, L.P.     Forest City Residential Group, Inc.    
Philadelphia, PA     PA    
Easthaven at the Village
    Village Green of Beachwood Limited Partnership     Forest City Residential
Group, Inc.     Beachwood, OH     OH    
Emerald Palms
    Emerald Palms Phase II, LLLP     Forest City Residential Group, Inc.    
Miami, FL     FL    
Grand
    Wisconsin Park Associates Limited Partnership     Forest City Residential
Group, Inc.     North Bethesda, MD     MD    
Grand Lowry Lofts
    National Grand Lowry Lofts Associates, LP     Forest City Residential Group,
Inc.     Denver, CO     CO    
Grove
    Grove Associates     Forest City Residential Group, Inc.     Ontario, CA    
CA    
Hamel Mill Lofts
    FC HH F/K/A FC Haverhill, LLC     Forest City Residential Group, Inc.    
Haverhill, MA     MA    
Heritage
    FC Cortez Hill Associates, L.P.     Forest City Residential Group, Inc.    
San Diego, CA     CA    
Independence Place I
    Independence Place Associates, L.L.C.     Forest City Rental Properties
Corporation     Parma Hts., OH     OH    
Independence Place II
    Parmatown Woods, LTD     Forest City Residential Group, Inc.     Parma Hts.,
OH     OH    
Kennedy Biscuit Lofts
    Kennedy Lofts Associates Limited Partnership     Forest City Residential
Group, Inc.     Cambridge, MA     MA    
Knolls
    F.C. Orange Associates, L.P.     Forest City Residential Group, Inc.    
Orange, CA     CA    
Lakeland
    Lakeland Place Associates Limited Dividend Housing Association Limited
Partnership     Forest City Residential Group, Inc.     Waterford, MI     MI    
Lenox Club
    Lenox Club Limited Partnership     Forest City Residential Group, Inc.    
Arlington, VA     VA    
Lenox Park
    F-C Harris Silver Spring Limited Partnership     Forest City Residential
Group, Inc.     Silver Spring, MD     MD    
Loft 23
    FC 23 Sidney Street LLC     Forest City Residential Group, Inc.    
Cambridge, MA     MA    
Lofts at 1835 Arch
    FC Bell Associates, L.P.     Forest City Residential Group, Inc.    
Philadelphia, PA     PA    
Lucky Strike
    FC Lucky Strike Lessor, LLC     Forest City Residential Group, Inc.    
Richmond, VA     VA    
Mercantile Place on Main (formerly Dallas Mercantile)
    FC Merc Complex, L.P.     Forest City Residential Group, Inc.     Dallas, TX
    TX    
Metro 417
    FC Subway Terminal Lessor, L.P.     Forest City Residential Group, Inc.    
Los Angeles, CA     CA    
Metropolitan
    Forest City Southpark Two, Inc.     Forest City Residential Group, Inc.    
Los Angeles, CA     CA    
Midtown Towers
    F.C. Midtown, LLC     Forest City Residential Group, Inc.     Parma, OH    
OH    
Museum Towers
    Franklin Town Towers Associates     Forest City Residential Group, Inc.    
Philadelphia, PA     PA    
North Church Towers
    North Church Towers I, LLC and North Church Towers II, Ltd.     Forest City
Residential Group, Inc.     Parma Heights     OH    
Oceanpointe Towers
    Ocean View Towers Associates Limited Partnership     Forest City Residential
Group, Inc.     Long Branch, NJ     NJ    
One Franklintown
    Forest City Franklin Town Corp.     Forest City Residential Group, Inc.    
Philadelphia, PA     PA    
Parmatown Towers and Gardens
    F.C. Parmatown Associates, L.P.     Forest City Residential Group, Inc.    
Parma, OH     OH    
Pavilion
    F.C. Harris Pavilion Apartments Limited Partnership     Forest City
Residential Group, Inc.     Chicago, IL     IL    
Plymouth Square
    Plymouth Square Limited Dividend Housing Association     Forest City
Residential Group, Inc.     Detroit, MI     MI    
Presidio
    FC Presidio PHSH Lessor, LLC     Forest City Residential Group, Inc.     San
Francisco, CA     CA    
Queenswood
    Queenswood Associates, L.P.     Forest City Residential Group, Inc. and
Forest City Master Associates III, LLC*     Corona, NY     NY    
Sky55
    FC Central Station Residential, LLC     Forest City Central Station, Inc.
and Forest City Residential Group, Inc.     Chicago, IL     IL    
Southfield
    Southfield Partners Investors, LLC     Center Courtland, Inc.    
Whitemarsh, MD     MD    
Village Center
    Village Center Associates Limited Dividend Housing Association     Forest
City Residential Group, Inc.     Detroit, MI     MI    
Wilson Building
    FC WP Building, LLC     Forest City Residential Group, Inc.     Dallas, TX  
  TX    
 
                           
Consolidated Supported
Living Apartments
                           
Forest Trace
    SG Forest Trace SPE, LLC     Forest City Bluffside Corporation, Forest City
Residential Group, Inc. and Forest City Master Associates III, LLC*    
Lauderhill, FL     FL    
 
                           
APARTMENTS (continued)
                           

 



--------------------------------------------------------------------------------



 



Exhibit B to Pledge Agreement

                               
 
    Fee Owner or Ground Lessee     FCRPC Subsidiary     Location     State    
Unconsolidated Apartments
                           
91 Sidney
    FC 91 Sidney Street, LLC     Forest City Residential Group, Inc.    
Cambridge, MA     MA    
Arbor Glen
    Twinsburg Residential Associates     Forest City Residential Group, Inc.    
Twinsburg, OH     OH    
Barrington Place
    Barrington Apartments, LLC     Forest City Residential Group, Inc.    
Raleigh, NC     NC    
Bayside Village
    Bayside Village Associates     Forest City Residential Group, Inc.     San
Francisco, CA     CA    
Big Creek
    Big Creek Apartments I, L.L.C., Big Creek Apartments II, LLC and Big Creek
Apartments, Ltd.     Forest City Residential Group, Inc.     Parma Hts., OH    
OH    
Brookpark Place
    Brookpark Place Associates     Forest City Residential Group, Inc.    
Wheeling, WV     WV    
Brookview Place
    Brookview Place Associates, Ltd.     Forest City Residential Group, Inc.    
Dayton, OH     OH    
Burton Place
    Burton Elderly Limited Dividend Housing Association Limited Partnership    
Forest City Residential Group, Inc.     Burton, MI     MI    
Camelot
    Camelot Apartments, LLC     Forest City Rental Properties Corporation    
Parma Hts., OH     OH    
Carl D. Perkins
    Douglas Towers, LTD     Forest City Residential Group, Inc.     Pikeville,
KY     KY    
Cedar Place
    Cedarplace Associates Limited Dividend Housing
Associates Limited Partnership     Forest City Residential Group, Inc.    
Lansing, MI     MI    
Cherry Tree
    Cherry Tree Village     Forest City Residential Group, Inc.    
Strongsville, OH     OH    
Chestnut Lake
    Chestnut Lake Apartments Limited Partnership     Forest City Rental
Properties Corporation and Forest City Residential Group, Inc.     Strongsville,
OH     OH    
Clarkwood
    Clarkwood Apartments Ltd.     Forest City Rental Properties Corporation    
Warrensville Hts., OH     OH    
Cobblestone Court Apartments
    (1) Cobblestone Court Apartments, LLC and (2) Cobblestone Court Apartments
I, LLC     Forest City Residential Group, Inc.     Painesville, OH     OH    
Colonial Grand
    Colonial Grand, LLC     Forest City Residential Group, Inc.     Tampa, FL  
  FL    
Connellsville Towers
    Connellsville Associates     Forest City Residential Group, Inc.    
Connellsville, PA     PA    
Coppertree
    Park Plaza Apartments, LLC     Forest City Residential Group, Inc.    
Mayfield Hts., OH     OH    
Deer Run
    Deer Run Apartments Limited     Forest City Residential Group, Inc. and
Forest City Rental Properties Corporation     Twinsburg, OH     OH    
Eaton Ridge
    Eaton Ridge, Ltd.     Doesn’t sit under Forest City Rental Properties
Corporation     Sagamore Hills, OH     OH    
Farmington Place
    FC Farmington Place, LLC     Forest City Residential Group, Inc.    
Farmington, MI     MI    
Fenimore Court
    Fenimore Limited Dividend Housing Association     Forest City Residential
Group, Inc.     Detroit, MI     MI    
Fort Lincoln II
    Fort Lincoln Senior Village II Limited Partnership     Forest City
Residential Group, Inc.     Washington, D.C.     DC    
Fort Lincoln III and IV
    Fort Lincoln Senior Village III Limited Partnership     Forest City Rental
Properties Corporation     Washington, D.C.     DC    
Frenchtown Place
    Frenchtown Place Associates Limited Dividend Housing Association     Forest
City Residential Group, Inc.     Monroe, MI     MI    
Glendora Gardens
    Glendora Gardens Associates     Forest City Residential Group, Inc.    
Glendora, CA     CA    
Granada Gardens
    Granada Apartments Ltd.     Forest City Rental Properties Corporation    
Warrensville Hts., OH     OH    
Hamptons
    FCRP-Hamptons, LLC     Forest City Rental Properties Corporation    
Beachwood, OH     OH    
Hunter’s Hollow
    Hunters Hollow Apartments, L.L.C.     Forest City Residential Group, Inc.  
  Strongsville, OH     OH    
Legacy Arboretum
    Echo Forest, LLC     Forest City Residential Group, Inc.     Charlotte, NC  
  NC    
Legacy Crossroads
    The Apartments at Crossroads, LLC     Forest City Residential Group, Inc.  
  Cary, NC     NC    
Liberty Hills
    Liberty Hill Apartments I, Ltd.     Forest City Rental Properties
Corporation     Solon, OH     OH    
Metropolitan Lofts
    FC Metropolitan Lofts Associates, L.P.     Forest City Residential Group,
Inc.     Los Angeles, CA     CA    
Millender Center
    Millender Center Associates Limited Partnership     Forest City Residential
Group, Inc.     Detroit, MI     MI    
Miramar Towers
    Miramar Towers, a California limited partnership     Forest City Residential
Group, Inc.     Los Angeles, CA     CA    
Newport Landing
    Newport Landing     Forest City Residential Group, Inc.     Coventry
Township, OH     OH    
Noble Towers
    Noble Towers Associates     Forest City Residential Group, Inc.    
Pittsburgh, PA     PA    
North Port Village
    North Port Associates Limited Dividend Housing Association     Forest City
Residential Group, Inc.     Port Huron, MI     MI    
New Kensington Towers (Citizen’s Plaza)
    New Kensington Towers Associates     Forest City Residential Group, Inc.    
New Kensington, PA     PA    
Panorama Towers (Casa Panorama)
    HAI/FCD Partnership     Forest City Rental Properties Corporation    
Panorama City, CA     CA    
Park Place Towers
    Park Place Tower Associates Limited Dividend Housing Association     Forest
City Residential Group, Inc.     Mt. Clemens, MI     MI    

 



--------------------------------------------------------------------------------



 



Exhibit B to Pledge Agreement

                               
Parkwood Village
    Village in the Park     Forest City Residential Group, Inc.     Brunswick,
OH     OH    
Pebble Creek
    Pebble Creek Apartments, LLC     Forest City Residential Group, Inc.    
Twinsburg, OH     OH    
Perrytown
    Perrytown Place Associates, a limited partnership     Forest City
Residential Group, Inc.     Pittsburgh, PA     PA    
Pine Grove Manor
    Pine Grove Manor Associates Limited Dividend Housing Association     Forest
City Residential Group, Inc.     Muskegon Township, MI     MI    
Pine Ridge Valley
    (1) Pine Ridge Valley Apartments-East, LLC, (2) Pine Ridge Apartments Co.,
II, Ltd., (3) Pine Ridge Apartments Co. Limited Partnership and (4) Pine Ridge
Valley Apartments, Building H, LLC     (1) Forest City Rental Properties
Corporation, (2) Forest City Rental Properties Corporation, (3) Forest City
Rental Properties Corporation and (4) Forest City Rental Properties Corporation
    Willoughby Hills, OH     OH    
Potomac Heights Village
    Potomac Village Associates Limited Partnership     Forest City Residential
Group, Inc.     Keyser, WV     WV    
Riverside Towers
    Riverside Towers, Ltd.     Forest City Residential Group, Inc.    
Coshocton, OH     OH    
Settler’s Landing at Greentree
    Settler’s Landing at Greentree I, LLC and Settlers Landing at Greentree, LLC
    Forest City Residential Group, Inc.     Streetsboro, OH     OH    
Shippan Avenue
    Forest City Sound View Associates     Forest City Residential Group, Inc.
and Forest City Rental Properties Corporation     Stamford, CT     CT    
St. Mary’s Villa
    St. Mary’s Villa Associates     Forest City Residential Group, Inc.    
Newark, NJ     NJ    
Stratford Crossing
    Stratford Crossings, Ltd.     Forest City Residential Group, Inc.    
Wadsworth, OH     OH    
Surfside Towers
    Surfside Apartments, LLC     Forest City Residential Group, Inc. and Forest
City Rental Properties Corporation     Eastlake, OH     OH    
Sutton Landing
    Sutton Landing Apartments, Ltd.     Forest City Residential Group, Inc.    
Brimfield, OH     OH    
Tamarac
    Tamarac Apartments, LLC     Forest City Residential Group, Inc.    
Willoughby, OH     OH    
The Springs
    La Mesa Springs Associates, a California Limited Partnership     Forest City
Residential Group, Inc.     La Mesa, CA     CA    
Tower 43 (Kent Tower 43)
    Kent Tower 43 Associates, Ltd.     Forest City Residential Group, Inc.    
Kent, OH     OH    
Towne Centre Place
    Towne Center Place Associates Limited Dividend Housing Association    
Forest City Residential Group, Inc.     Ypsilanti, MI     MI    
Twin Lake Towers
    Twin Lake Towers Venture     Forest City Rental Properties Corporation    
Denver, CO     CO    
Uptown Apartments
    Uptown Housing Partners, LP     Forest City Residential Group, Inc.    
Oakland, CA     CA    
Village Square
    Williamsville Towers, L.P.     Forest City Residential Group, Inc.    
Williamsville, NY     NY    
Westwood Reserve
    Center Towers, Ltd.     Forest City Residential Group, Inc.     Tampa, FL  
  FL    
Woodgate / Evergreen Farms
    Olmsted Farms, Ltd.     Forest City Residential Group, Inc.     Olmsted
Township, OH     OH    
Worth Street
    FC Foley Square Associates, LLC     Forest City Residential Group, Inc.    
Manhattan, NY     NY    
Ziegler Place
    FC Ziegler Place, LLC     Forest City Rental Properties Corporation/Forest
City Residential Group, Inc.     Livonia, MI     MI    
 
                           
Unconsolidated Military Housing
                           
Air Force Academy
    Air Force Academy Military Communities, LLC     Forest City Residential
Group, Inc.     Colorado Springs, CO     CO    
Midwest Millington
    Midwest Family Housing, LLC     Forest City Residential Group, Inc.    
Memphis, TN     TN    
Navy Midwest
    Midwest Military Communities, LLC     Forest City Residential Group, Inc.  
  Chicago, IL     IL    
Ohana Military Communities, Hawaii Increment I
    Ohana Military Communities, LLC     Forest City Residential Group, Inc.    
Honolulu, HI     HI    
Ohana Military Communities, Hawaii Increment II
    Ohana Military Communities, LLC     Forest City Residential Group, Inc.    
Honolulu, HI     HI    
Ohana Military Communities, Hawaii Increment III
    Ohana Military Communities, LLC     Forest City Residential Group, Inc.    
Honolulu, HI     HI    
Ohana Military Communities, Hawaii Increment IV
    Ohana Military Communities, LLC     Forest City Residential Group, Inc.    
Kaneohe, HI     HI    
Pacific Northwest Communities
    Pacific Northwest Communities, LLC     Forest City Residential Group, Inc.  
  Seattle, WA     WA    

 



--------------------------------------------------------------------------------



 



Exhibit B to Pledge Agreement
 

*   Forest City Master Associates, LLC (“Master III”) holds an interest in the
property. Master III has Class A Common Units held by Bruce C. Ratner or
affiliates of Bruce C. Ratner and Class B Common Units held by affiliates of
Forest City Rental Properties Corporation. Forest City Commercial Holdings,
Inc., a subsidiary of Forest City Rental Properties Corporation, is the largest
holder of Class B Common Units and the managing member of Master III.

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”

PROMISSORY NOTE LEGEND

     “THIS NOTE HAS BEEN PLEDGED BY FOREST CITY RENTAL PROPERTIES CORPORATION
(“PLEDGOR”) TO KEYBANK NATIONAL ASSOCIATION, AS AGENT (“AGENT”), PURSUANT TO A
PLEDGE AGREEMENT DATED JANUARY 29, 2010 (AS THE SAME MAY BE MODIFIED, AMENDED OR
RESTATED FROM TIME TO TIME, THE “PLEDGE AGREEMENT”). ALL AMOUNTS PAYABLE TO
PLEDGOR PURSUANT TO THIS NOTE SHALL BE PAID AS REQUIRED BY THE PLEDGE
AGREEMENT.”
EXHIBIT “C” — Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”

(Description of “Debtor” and “Secured Party”)

     
A.
 
Debtor:
 
 
 
 
 
FOREST CITY RENTAL PROPERTIES CORPORATION, a corporation organized under the
laws of the State of Ohio. Debtor has been using or operating under said name
and identity or corporate structure without change since September 5, 1972.
 
 
 
 
 
Other Names and Tradenames used within last five years: Forest City Development.
 
 
 
 
 
Location of all chief executive offices over last five years:
 
 
 
 
 
          50 Public Square, 1360 Terminal Tower, Cleveland, Ohio 44113-2233
 
 
 
 
 
Organizational Number: 388771
 
 
 
 
 
Federal Tax Identification Number: 34-1044033
 
 
 
 
 
 
B.
 
Secured Party:
 
 
 
 
 
KEYBANK NATIONAL ASSOCIATION, as Agent for the Banks.

EXHIBIT “D” — Page 1

 